EXHIBIT 10.1
 
 
ASSET PURCHASE AGREEMENT
By and Among
 
 
 
RadioLoyalty, Inc. (“Seller”)
 
and
 
Lux Digital Pictures, Inc. (“Buyer”)
 
StreamTrack Media, Inc. (“Buyer’s Subsidiary”)
 
 
 
 
Dated August 31, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

Page No.         Recitals 1 1. Purchase and Sale of Assets 1 1.1  
Sale of Acquired Assets
1 1.2  
Purchase Price
1 1.3  
Risk of Loss
2 1.4  
Valuation of Assets
2 2. Obligations and Liabilities 2 3. Piggyback Registration Rights 2 4. Closing
and Further Acts 3 4.1  
Time and Place of Closing
3 4.2  
Actions at Closing
3 4.3  
Conduct of Business Prior to Closing
3 4.4  
No Solicitation and Due Diligence
4 5. Representations and Warranties of Seller 5 5.1  
Power and Authority; Binding Nature of Agreement
5 5.2  
Subsidiaries
5 5.3  
Good Standing
5 5.4  
Charter Documents and Corporate Records
5 5.5  
Absence of Changes
5 5.6  
Financial Statements
7 5.7  
Approvals
7 5.8  
Brokers
7 5.9  
Representations True on Closing Date
7 6. Representations and Warranties of Buyer 8 6.1  
Power and Authority; Binding Nature of Agreement
8 6.2  
Good Standing
8 6.3  
Approvals
8 6.4  
Brokers
8 6.5  
Representations True on Closing Date
8

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

Page No.           7. Conditions to Closing 8 7.1  
Conditions Precedent to Buyer’s Obligation to Close
8 7.2  
Conditions Precedent to Seller’s Obligation to Close
9 7.3  
Notice Requirement
9 8. Further Assurances and Post Closing Covenants 10 8.1  
Books and Records
10 8.2  
Employee Plans and Employment
10 9. Survival of Representations and Warranties 10 10. Indemnification 10 10.1
 
Indemnification by Seller
10 10.2  
Indemnification by Buyer
11 10.3  
Procedure for Indemnification Claims
11 11. Injunctive Relief 12 11.1  
Damages Inadequate
12 11.2  
Injunctive Relief
12 12. Arbitration 12 13. Waivers 13 14. Successors and Assigns 13 15. Entire
and Sole Agreement 13 16. Governing Law 13 17. Counterparts 13 18. Attorney’s
Fees and Costs 14 19. Assignment 14 20. Remedies 14 21. Section Headings 14 22.
Severability 14 23. Notices 14 24. Publicity 15 25. Confidentially 15

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

Exhibit A:
Bill of Sale of Assets
        Exhibit B:
Certificate of Obligation to Issue Shares
        Exhibit C:
List of Assets
        Exhibit D:
List of Assumed Liabilities
        Exhibit E:
Valuation of Assets
        Exhibit F:
Financial Statements of Seller as of May 31, 2012 (Unaudited)
 

 
 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
the 31st day of August 2012 by and among RadioLoyalty, Inc., a California
corporation (the “Seller”), Lux Digital Pictures, Inc., a Wyoming corporation
(the “Buyer” or “Company”), and StreamTrack Media, Inc., a California
corporation (“Buyer’s Subsidiary”), with respect to the following facts:


R E C I T A L S


A.           Seller is engaged in the business of providing key support services
for both mobile and online content, using proprietary platforms developed by
Seller over the last five years (the “Business”).


B.           Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Business and substantially all of the assets (collectively, the
“Acquired Assets”) of Seller on the terms and subject to the conditions set
forth in this Agreement.


C.           The purchase of the Acquired Assets under this Agreement is
intended to qualify as a tax free purchase and sale under Section 368 of the
Internal Revenue Code of 1986, as amended.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the above recitals to this Agreement, the parties to this Agreement hereby
agree as follows:


Purchase and Sale of Assets.


1.1         Sale of Acquired Assets.  Upon the terms, and subject to the
conditions set forth in this Agreement being satisfied or waived as provided
herein, at the Closing (as defined in Section 4.1 of this Agreement), Seller
will sell, transfer, and assign to Buyer’s Subsidiary and Buyer will purchase
and accept from Seller substantially all of the tangible and intangible assets
of the Seller, presently owned or leased by the Seller, wherever located,
including, but not limited to all contractual rights, accounts receivable, all
other receivables, cash, deposits, prepaid expenses, inventory, machinery,
equipment, engineering data, databases, systems, designs, computer hardware and
software, records, works in process, backlog, intellectual property (including
but not limited to patents and licensing agreements), know-how, trade secrets,
inventions, technology, company name, operating and equipment leases, licenses,
permits, franchises, websites, customers, suppliers, contracts, sales and
marketing literature and processes, techniques, goodwill, web sites, and pricing
information related to the Business, as more particularly described in Exhibit C
to this Agreement (the “Acquired Assets”), free and clear of all claims, liens,
security interests, pledges and encumbrances other than those assumed by Buyer’s
Subsidiary pursuant to this Agreement.
 
 
- 1 -

--------------------------------------------------------------------------------

 


1.2         Purchase Price.  Upon the terms and conditions set forth in this
Agreement, in consideration for the sale, assignment, and transfer of the
Acquired Assets to the Buyer’s Subsidiary, the Buyer will, after the Closing and
within five (5) business days after the recording of Amended and Restated
Articles of Incorporation by the Buyer with the Wyoming Secretary of State that
effect a reverse split of the Buyer’s issued and outstanding common stock, issue
to Seller a number of shares of Buyer’s common stock (the “Shares”) such that on
the date of the issuance of the Shares, the Seller and its affiliates will own a
number of shares of the Buyer’s common stock equal to approximately 90% of the
total issued and outstanding shares of Buyer’s common stock, (i) assuming the
conversion of all outstanding Series A Convertible Preferred Stock of the Buyer
into Buyer’s common stock on the Share issuance date, and (ii) including and
taking into account all other shares of the Buyer’s common stock already owned
by the Seller and its affiliates on the Share issuance date (the “Purchase
Price”); provided, that the calculation of the number of Shares issuable to
Seller under this Agreement will reflect that the dilution caused by outstanding
shares of Buyer’s common stock in the public float on the Share issuance date
will be borne 90% by the Seller and 10% by the holders of the Buyer’s
outstanding Series A Convertible Preferred Stock, (i.e. on the Share issuance
date and assuming the conversion of all outstanding Series A Convertible
Preferred Stock of the Buyer on such date, the Seller will own 90% of the
Buyer’s outstanding common stock that is not in the Buyer’s public float, and
the holders of such Series A Convertible Preferred Stock will collectively own
10% of the Buyer’s outstanding common stock that is not in the Buyer’s public
float).  Reference to the Buyer’s “public float” in this Agreement means
outstanding shares of Buyer’s common stock that are not owned by Buyer, Seller,
or any of their affiliates.


1.3         Risk of Loss.  Pending the Closing, all risk of loss, damage or
destruction to the Acquired Assets will be borne by Seller and the Purchase
Price being paid to Seller by Buyer will, in the case of any such loss, damage,
or destruction, be adjusted accordingly.  In the event of a significant
adjustment, either party will have the option to terminate the purchase
contemplated under this Agreement.


1.4         Valuation of Assets.  Buyer and Seller agree that the total value of
the Acquired Assets is the amount set forth on Exhibit E to this
Agreement.  Buyer and Seller covenant to determine in good faith the value of
each of the Acquired Assets after the Closing.
 
Obligations and Liabilities.


On the Closing Date, neither Buyer nor Buyer’s Subsidiary will assume or be
obligated to satisfy or perform any liabilities, obligations or payables of
Seller, other than those listed on Exhibit D to this Agreement.


Piggyback Registration Rights.


With respect to shares of Buyer’s common stock owned by Buyer or its affiliates
(the “Registerable Securities”), if Buyer determines to register any of its
securities for its own account, other than a registration relating to (a) any
employee benefit plans, (b) a corporate reorganization or Rule 145 transaction
or (c) any registration form which does not permit secondary sales, Buyer and
its affiliates shall have to right to include in such registration up to the
number of shares of Registerable Securities equal to 15% of the total number of
shares that Seller determines to register (the “Piggyback Registration Right”).
 
 
- 2 -

--------------------------------------------------------------------------------

 


Closing and Further Acts.


4.1          Time and Place of Closing.  Upon satisfaction or waiver of the
conditions set forth in Section 7 of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) will take place at
the law offices of Richardson & Associates at 1453 Third Street Promenade, Suite
315, Santa Monica, California 90401 at 1:00 p.m. (local time) on the date that
the parties may mutually agree in writing, but in no event later than August 31,
2012 (the “Closing Date”).  In the event that the Closing does not occur by
August 31, 2012 through no fault or breach of this Agreement by either party,
and the Closing Date is not extended by mutual written agreement of the Seller
and the Buyer, then either party may terminate this Agreement without further
obligation to the other party, except as provided in Section 25 of this
Agreement.


4.2          Actions at Closing.  At the Closing, the following actions will
take place:


(a)           Buyer will deliver to Seller a certificate evidencing Buyer’s
obligation to issue the Shares to Seller in the form attached to this Agreement
as Exhibit B (the “Certificate”).


(b)           Seller will execute and deliver to Buyer a bill of sale in the
form attached to this Agreement as Exhibit A (the “Bill of Sale”), transferring
to Buyer’s Subsidiary title to the Acquired Assets free and clear of all
encumbrances, liens or claims.


(c)           Seller will deliver to Buyer copies of necessary resolutions of
the Board of Directors and majority shareholders of Seller authorizing the
execution, delivery and performance of this Agreement and the other agreements
contemplated by this Agreement (including the Bill of Sale) for Seller’s
execution, and consummation of the transactions contemplated by this Agreement,
which resolutions have been certified by an officer of Seller as being valid and
in full force and effect.


(d)           Buyer will deliver to Seller copies of resolutions of the
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other agreements contemplated by this Agreement for Buyer’s
execution, if any, and consummation of the transactions contemplated by this
Agreement, which resolutions have been certified by an officer of Buyer as being
valid and in full force and effect.


(e)           Any additional documents or instruments as a party may reasonably
request or as may be necessary to evidence and affect the sale, assignment,
transfer and delivery of the Acquired Assets to the Buyer’s Subsidiary.


4.3          Conduct of Business Prior to Closing.  Except for transactions
contemplated by this Agreement, after the execution of this Agreement by the
Buyer and until the Closing, Seller will:


(a)           Consistent with the ordinary course of business, maintain the
operations and goodwill of the Business and the Seller, and continue its
relationships with persons having business dealings with Seller; and
 
 
- 3 -

--------------------------------------------------------------------------------

 


(b)           Consistent with the ordinary course of business, maintain all of
the assets of the Seller in their current condition, ordinary wear and tear
excepted, and insurance on all of said assets in such amounts and of such kinds
comparable to that in effect on the date of this Agreement; and


(c)           Maintain the books, accounts and records of Seller consistent with
its customary accounting policies consistently applied, including recognition of
revenues and expenses, continue to collect accounts receivable and pay accounts
payable utilizing normal procedures and without discontinuing or accelerating
payment of such accounts and comply with all contractual and other obligations
applicable to the Seller; and


(d)           Not make any change to, or otherwise amend in any way, the
contracts with, salaries, wages or other compensation of, any officer, director,
agent or other similar representative of Seller (including any increase in any
benefits or benefit plan costs or any change in any bonus, insurance, pension,
compensation or other benefit plan); and


(e)           Not hire any officer, director, employee, agent or other similar
representative of Seller except employees hired in the ordinary course of
business; and


(f)            Not incur any indebtedness for borrowed money except in the
ordinary course of business, and not pledge or grant liens or security interests
in any of the Acquired Assets; and


(g)           Not sell, transfer or dispose of any Acquired Assets except for
sales in the ordinary course of business; and


(h)           Not distribute any assets of Seller to any of its shareholders or
other affiliates of the Seller, or to any other party; and


(i)            Begin the year end financial process consistent with prior year
practices.


4.4          No Solicitation and Due Diligence.  Seller will not, nor will the
Seller encourage, facilitate, solicit, or authorize any of its shareholders,
directors, officers, employees, agents or representatives to solicit or enter
into any discussion (or continue any discussion) with any third party (including
the provision of any information to a third party), or enter into any agreement
or understanding of any kind regarding the purchase, sale, lease, assignment,
conveyance or other disposition or acquisition of all or any portion of the
Acquired Assets, the Business or any capital stock of the Seller, for the period
commencing on the date first above written and extending until August 31,
2012.  During this period and until the Closing or termination of this
Agreement, Seller will fully cooperate with the Buyer and its representatives to
enable them to conduct complete due diligence of the Seller, the Business, the
Acquired Assets, and the books, records and documents relating to the Seller,
the Business and the Acquired Assets.


Representations and Warranties of Seller.


Seller represents and warrants to Buyer as follows:
 
 
- 4 -

--------------------------------------------------------------------------------

 


5.1          Power and Authority; Binding Nature of Agreement.  Seller has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.  The execution, delivery, and performance of this Agreement by it
have been duly authorized by all necessary action on its part.  Assuming that
this Agreement is a valid and binding obligation of each of the other parties
hereto, this Agreement is a valid and binding obligation of Seller.


5.2          Subsidiaries.  There is no corporation, general partnership,
limited partnership, joint venture, association, trust or other entity or
organization which Seller directly or indirectly controls or in which Seller
directly or indirectly owns any equity or other interest.


5.3          Good Standing.  Seller (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated,
(ii) has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and are in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required.


5.4          Charter Documents and Corporate Records.  Seller has delivered to
Buyer complete and correct copies of (i) the articles of incorporation, bylaws
and other charter or organizational documents of the Seller, including all
amendments thereto, (ii) the stock records of the Seller, and (iii) the minutes
and other records of the meetings and other proceedings of the shareholders and
directors of the Seller.  Seller is not in violation or breach of (i) any of the
provisions of its articles of incorporation, bylaws or other charter or
organizational documents, or (ii) any resolution adopted by its shareholders or
directors.  There have been no meetings or other proceedings of the shareholders
or directors of Seller that are not fully reflected in the appropriate minute
books or other written records of Seller.


5.5          Absence of Changes.  Except as otherwise set forth on Schedule 5.5
hereto or otherwise disclosed to Buyer in writing prior to the Closing, since
May 31, 2012:


(a)           There has not been any material adverse change in the business,
condition, assets, operations or prospects of Seller and no event has occurred
that might have an adverse effect on the business, condition, assets, operations
or prospects of Seller.


(b)           Seller has not (i) declared, set aside or paid any dividend or
made any other contribution in respect of any shares of capital stock, nor (ii)
repurchased, redeemed or otherwise reacquired any shares of capital stock or
other securities.


(c)           Seller has not sold or otherwise issued any shares of capital
stock or any other securities.


(d)           Seller has not amended its articles of incorporation, bylaws or
other charter or organizational documents, nor has it effected or been a party
to any merger, recapitalization, reclassification of shares, stock split,
reverse stock split, reorganization or similar transaction.


(e)           Seller has not formed any subsidiary or contributed any funds or
other assets to any subsidiary.
 
 
- 5 -

--------------------------------------------------------------------------------

 


(f)            Seller has not purchased or otherwise acquired any assets, nor
has it leased any assets from any other person, except in the ordinary course of
business consistent with past practice.


(g)           Seller has not made any capital expenditure outside the ordinary
course of business or inconsistent with past practice, or in an amount exceeding
ten thousand dollars ($10,000) singly or in excess of fifty thousand dollars
($50,000) in the aggregate, without Buyer’s prior written consent.


(h)           Seller has not sold or otherwise transferred any assets to any
other person, except in the ordinary course of business consistent with past
practice and at a price equal to the fair market value of the assets
transferred.


(i)            There has not been any material loss, damage or destruction to
any of the properties or assets of Seller (whether or not covered by insurance).


(j)            Seller not written off as uncollectible any indebtedness or
accounts receivable, except for write-offs that were made in the ordinary course
of business consistent with past practice and that involved less than one
thousand dollars ($1,000) singly and less than ten thousand dollars ($10,000) in
the aggregate.


(k)           Seller has not leased any assets to any other person except in the
ordinary course of business consistent with past practice and at a rental rate
equal to the fair rental value of the leased assets.


(l)            Seller has not mortgaged, pledged, hypothecated or otherwise
encumbered any assets, except in the ordinary course of business consistent with
past practice.


(m)          Seller has not entered into any contract or incurred any debt,
liability or other obligation (whether absolute, accrued, contingent or
otherwise), except for (i) contracts that were entered into in the ordinary
course of business consistent with past practice and that have terms of less
than six months and do not contemplate payments by or to Seller which will
exceed, over the term of the contract, ten thousand dollars ($10,000) in the
aggregate, (ii) current liabilities incurred in the ordinary course of business
consistent with the past practice, and (iii) transactions related to customer
and supply activities incurred in the ordinary course of business consistent
with past practice.


(n)           Seller has not made any loan or advance to any other person,
except for advances that have been made to customers in the ordinary course of
business consistent with past practice and that have been properly reflected as
“accounts receivables.”


(o)           Seller has not paid any bonus to, or increased the amount of the
salary, fringe benefits or other compensation or remuneration payable to, any of
the directors, officers or employees of Seller.
 
 
- 6 -

--------------------------------------------------------------------------------

 


(p)           No contract or other instrument to which Seller is or was a party
or by which Seller or any of its assets are or were bound has been amended or
terminated, except in the ordinary course of business consistent with past
practice.


(q)           Seller has not forgiven any debt or otherwise released or waived
any right or claim, except in the ordinary course of business consistent with
past practice.


(r)            Seller has not changed its methods of accounting or its
accounting practices in any respect.


(s)           Seller has not entered into any transaction outside the ordinary
course of business or inconsistent with past practice, other than those listed
on Schedule 5.5 of this Agreement.


(t)            Seller has not agreed or committed (orally or in writing) to do
any of the things described in clauses (b) through (s) of this Section 5.5.


5.6          Financial Statements.  The unaudited financial statements of Seller
attached hereto as Exhibit F as of and for the period ending May 31, 2012, are
prepared in accordance with generally accepted accounting principles
consistently applied and accurately and fairly represent the financial condition
and operating results of the Seller as of the dates and for the periods
indicated.


5.7          Approvals.  No authorization, consent or approval of, or
registration or filing with, any governmental authority is required to be
obtained or made by Seller in connection with the execution, delivery or
performance of this Agreement, and the conveyance by Seller to Buyer of the
Business and the Acquired Assets.


5.8          Brokers.  Seller has not agreed to pay any brokerage fees, finder’s
fees or other fees or commissions with respect to the transactions contemplated
by this Agreement, and, to Seller’s knowledge, no person is entitled, or intends
to claim that it is entitled, to receive any such fees or commissions in
connection with such transaction.


5.9          Representations True on Closing Date.  The representations and
warranties of Seller set forth in this Agreement are true and correct on the
date hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date.


Representations and Warranties of Buyer.


Buyer represents and warrants to Seller as follows:


6.1          Power and Authority; Binding Nature of Agreement.  Buyer has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement by Buyer
have been duly authorized by all necessary action on its part.  Assuming that
this Agreement is a valid and binding obligation of the Seller, this Agreement
is a valid and binding obligation of Buyer.
 
 
- 7 -

--------------------------------------------------------------------------------

 


6.2          Good Standing.  Buyer (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized,
(ii) has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and is in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required,
including mortgage banking licenses.


6.3          Approvals.  No authorization, consent or approval of, or
registration or filing with, any governmental authority or any other person is
required to be obtained or made by Buyer in connection with the execution,
delivery or performance of this Agreement.


6.4          Brokers.  Buyer has not agreed to pay any brokerage fees, finder’s
fees or other fees or commissions with respect to the transactions contemplated
by this Agreement, and, to Buyer’s knowledge, no person is entitled, or intends
to claim that it is entitled, to receive any such fees or commissions in
connection with such transactions.


6.5          Representations True on Closing Date.  The representations and
warranties of Buyer set forth in this Agreement are true and correct on the date
hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date.


Conditions to Closing.


7.1          Conditions Precedent to Buyer’s Obligation To Close.  Buyer’s
obligation to close the asset purchase as contemplated in this Agreement is
conditioned upon the occurrence or waiver by Buyer of the following:


(a)           All state, local and other governmental approvals and all other
consents or approvals of any third parties necessary to consummate the
transactions contemplated by this Agreement must have been received.


(b)           Seller must have delivered to Buyer a certificate executed by the
Secretary of the Seller certifying (i) the names of the officers of Seller
authorized to sign this Agreement to which it is a party and all other documents
and instruments executed by Seller pursuant hereto, together with the true
signatures of such officers; (ii) copies of corporate resolutions adopted by the
Board of Directors of Seller authorizing the appropriate officers of Seller to
execute and deliver this Agreement and all other agreements, documents and
instruments executed by the Seller pursuant hereto and to consummate the
transactions contemplated herein; and (iii) copies of corporate resolutions
adopted by the shareholders of Seller authorizing the directors and appropriate
officers of Seller to execute and deliver this Agreement and all other
agreements, documents and instruments executed by the Seller pursuant hereto and
to consummate the transactions contemplated herein.
 
 
- 8 -

--------------------------------------------------------------------------------

 


(c)           Buyer must in its sole discretion be satisfied with its full and
complete due diligence of Seller, the Acquired Assets, and all other aspects of
the transactions contemplated by this Agreement, including but not limited to
financial, legal and business affairs of Seller.


(e)           The conveyance of the Acquired Assets to Buyer’s Subsidiary free
and clear of any encumbrance other than those assumed by Buyer under this
Agreement, and the effective assignment and acceptance of assignment of all of
Seller’s material contracts to Buyer.


(d)           All representations and warranties of Seller made in this
Agreement or in any exhibit or schedule hereto delivered by Seller must be true
and correct as of the Closing Date with the same force and effect as if made on
and as of that date.


(e)           Seller must have performed and complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing Date.


7.2          Conditions Precedent to Seller’s Obligation To Close.  Seller’s
obligation to close the asset purchase as contemplated in this Agreement is
conditioned upon the occurrence or waiver by Seller of the following:


Buyer has delivered to Seller a Certificate evidencing Buyer’s obligation to
issue the Shares to Seller.


(b)           All representations and warranties of Buyer made in this Agreement
or in any exhibit hereto delivered by Buyer must be true and correct on and as
of the Closing Date with the same force and effect as if made on and as of that
date.


(b)           Buyer must have performed and complied with all agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing Date.


7.3          Notice Requirement.  Seller will give prompt written notice to
Buyer of any development occurring after the date of this Agreement, or any item
about which Seller did not have actual knowledge on the date of this Agreement,
which causes or reasonably could be expected to cause a breach of any of the
representations and warranties in Section 5 of this Agreement.  Buyer will give
prompt written notice to Seller of any development occurring after the date of
this Agreement, or any item about which Buyer did not have actual knowledge on
the date of this Agreement, which causes or reasonably could be expected to
cause a breach of any of the representations and warranties in Section 6 of this
Agreement.  No disclosure by any party pursuant to this Section 7.3 will be
deemed to amend or supplement the Exhibits or to prevent or cure any
misrepresentation or breach of any representation, warranty, or covenant in this
Agreement.


Further Assurances and Post Closing Covenants.


Following the Closing, Seller agrees to take such actions and execute,
acknowledge and deliver to Buyer such further instruments of assignment,
assumptions, conveyance and transfer and take any other action as Buyer may
reasonably request in order to more effectively convey, sell, transfer and
assign to Buyer’s Subsidiary all of the Acquired Assets, to confirm the title of
Buyer’s Subsidiary thereto, and to assist Buyer’s Subsidiary in exercising its
rights with respect to the Acquired Assets. In addition, the Seller shall do the
following:
 
 
- 9 -

--------------------------------------------------------------------------------

 


8.1          Books and Records.  Seller and Buyer agree that so long as any
books, records, and files pertaining to the Business or the Acquired Assets, to
the extent they pertain to the operations of Seller prior to the Closing Date,
remain in existence and available, each party (at its expense) will have the
right, for any reasonable and proper purpose, to inspect and make copies of the
same at any time during normal business hours and on reasonable notice.


8.2          Employee Plans and Employment.


(a)           Nothing contained herein will be deemed to create any third party
benefits for any employee or former employee of the Seller.  Nothing contained
herein will be deemed to create any right of employment for any employee of the
Seller, either before or after the Closing Date.


(b)           Seller acknowledges that neither Buyer nor Buyer’s Subsidiary
shall have any obligation to implement any employee stock option plan.


Survival of Representations and Warranties.


All representations and warranties made by each of the parties hereto will
survive the Closing for a period of two years after the Closing Date.


Indemnification.


10.1        Indemnification by Seller.  Seller agrees to indemnify, defend and
hold harmless Buyer against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties
and attorneys’ and experts’ fees and costs, incurred by Buyer or any of its
affiliates arising, resulting from, or relating to any and all liabilities of
Seller or relating to any Acquired Assets, other than those liabilities
specifically assumed by the Buyer as expressly provided in Section 2 of this
Agreement, any misrepresentation of a material fact or omission to disclose a
material fact made by Seller in this Agreement, any exhibits to this Agreement
or in any other document furnished or to be furnished by Seller under this
Agreement, or any breach of, or failure by Seller to perform, any of its
representations, warranties, covenants or agreements in this Agreement or in any
exhibit or other document furnished or to be furnished by Seller under this
Agreement.


10.2        Indemnification by Buyer.  Buyer agrees to indemnify, defend and
hold harmless Seller against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties
and attorneys’ and experts’ fees and costs incurred by Seller arising, resulting
from or relating to any breach of, or failure by Buyer to perform, any of its
representations, warranties, covenants or agreements in this Agreement or in any
exhibit or other document furnished or to be furnished by Buyer under this
Agreement, including but not limited to indemnifying Seller for all liabilities
specifically assumed by the Buyer under Section 2 of this Agreement, or arising
from the  Buyer’s operation of the Business after the Closing, unless caused by
the Seller.
 
 
- 10 -

--------------------------------------------------------------------------------

 


10.3        Procedure for Indemnification Claims.


(a)           Whenever any parties become aware that a claim (an “Underlying
Claim”) has arisen entitling them to seek indemnification under this Section 10
of the Agreement, such parties (the “Indemnified Parties”) shall promptly send a
notice (“Notice”) to the parties liable for such indemnification (the
“Indemnifying Parties”) of the right to indemnification (the “Indemnity Claim”);
provided, however, that the failure to so notify the Indemnifying Parties will
relieve the Indemnifying Parties from liability under this Agreement with
respect to such Indemnity Claim only if, and only to the extent that, such
failure to notify the Indemnifying Parties results in material prejudice to the
Indemnifying Parties of rights and defenses otherwise available to the
Indemnifying Parties with respect to the Underlying Claim.  Any Notice pursuant
to this Section 10.3(a) shall set forth in reasonable detail, to the extent then
available, the basis for such Indemnity Claim and an estimate of the amount of
damages arising therefrom.


(b)           If an Indemnity Claim does not result from or arise in connection
with any Underlying Claim or legal proceedings by a third party, the
Indemnifying Parties will have fifteen (15) calendar days following receipt of
the Notice to issue a written response to the Indemnified Parties, indicating
the Indemnifying Parties’ intention to either (i) contest the Indemnity Claim or
(ii) accept the Indemnity Claim as valid.  The Indemnifying Parties’ failure to
provide such a written response within such fifteen (15) day period shall be
deemed to be an acceptance of the Indemnity Claim as valid.  In the event that
an Indemnity Claim is accepted as valid, the Indemnifying Parties shall, within
fifteen (15) Business Days thereafter, pay the damages incurred by the
Indemnified Parties in respect of the Underlying Claim in cash by wire transfer
of immediately available funds to the account or accounts specified by the
Indemnified Parties.  To the extent appropriate, payments for indemnifiable
damages made pursuant to Section 10 of the Agreement will be treated as
adjustments to the Purchase Price.


(c)           In the event an Indemnity Claim results from or arises in
connection with any Underlying Claim or legal proceedings by a third party, the
Indemnifying Parties shall have fifteen (15) calendar days following receipt of
the Notice to send a Notice to the Indemnified Parties of their election to, at
their sole cost and expense, assume the defense of any such Underlying Claim or
legal proceeding; provided that such Notice of election shall contain a
confirmation by the Indemnifying Parties of their obligation to hold harmless
the Indemnified Parties with respect to damages arising from such Underlying
Claim.  The failure by the Indemnifying Parties to elect to assume the defense
of any such Underlying Claim within such fifteen (15) day period shall entitle
the Indemnified Parties to undertake control of the defense of the Underlying
Claim on behalf of and for the account and risk of the Indemnifying Parties in
such manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim.  However, the parties controlling the
defense of the Underlying Claim shall not settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed.  The non-controlling parties
shall be entitled to participate in (but not control) the defense of any such
action, with their own counsel and at their own expense.
 
 
- 11 -

--------------------------------------------------------------------------------

 


(d)           The Indemnifying Parties and the Indemnified Parties will
cooperate reasonably, fully and in good faith with each other, at the sole
expense of the Indemnifying Parties, in connection with the defense, compromise
or settlement of any Underlying Claim including, without limitation, by making
available to the other parties all pertinent information and witnesses within
their reasonable control.


Injunctive Relief.


11.1        Damages Inadequate.  Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants and provisions of this Agreement, and
agrees that in the event of any breach of any covenant or provision, the other
party to this Agreement will not have an adequate remedy at law.


11.2        Injunctive Relief.  It is therefore agreed that the other party to
this Agreement who is entitled to the benefit of the covenants and provisions of
this Agreement which have been breached, in addition to any other rights or
remedies which they may have, will be entitled to immediate injunctive relief to
enforce such covenants and provisions, and that in the event that any such
action or proceeding is brought in equity to enforce them, the defaulting or
breaching party will not urge a defense that there is an adequate remedy at law.


Arbitration.


Any dispute under this Agreement will be resolved by binding arbitration
conducted in accordance with the rules and procedures of the American
Arbitration Association as they are then in effect in the County of Los Angeles,
State of California.  In order to select an arbitrator, each party to the
dispute will select an arbitrator of its choice through JAMS, and those selected
arbitrators will then select by mutual agreement a single arbitrator through
JAMS for the proceeding.  The decision of the arbitrator will be final and
binding on the parties to this Agreement, and judgment thereon may be entered in
the Superior Court for the County of Bernardino or any other court having
jurisdiction.  Each party to this Agreement will advance one-half of the
arbitrator’s fees; however, all costs of the arbitration proceeding to enforce
this Agreement, including attorneys’ fees and witness expenses, will be paid by
the party against whom the arbitrator rules.  It is expressly agreed that the
parties to any such arbitration may take discovery as contemplated and provided
for by California Code of Civil Procedure §1283.05.  Notwithstanding anything
herein to the contrary, the parties hereto will not be required to submit a
claim to arbitration if the claim is for temporary or preliminary equitable or
injunctive relief that could not practicably be heard in a timely fashion
through the arbitration process.


Waivers.


If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement.  Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.
 
 
- 12 -

--------------------------------------------------------------------------------

 


Successors and Assigns.


Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the parties, their personal representatives, assigns
and other successors in interest.


Entire and Sole Agreement.


This Agreement and its exhibits and schedules constitute the entire agreement
between the parties and supersede all other agreements, representations,
warranties, statements, promises and undertakings, whether oral or written, with
respect to the subject matter of this Agreement.  This Agreement may be modified
or amended only by a written agreement signed by the parties against whom the
amendment is sought to be enforced.


Governing Law.


This Agreement will be governed by the laws of California without giving effect
to applicable conflict of laws provisions.  With respect to any disputes arising
out of or relating to this Agreement, each party agrees that any disputes that
are not resolved by the parties will be submitted to binding arbitration with
the American Arbitration Association located in Santa Barbara County,
California; provided, that any party may seek equitable remedies under this
Agreement without referring them to binding arbitration.


Counterparts.


This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.


Attorneys’ Fees and Costs.


In the event that either party must resort to legal action in order to enforce
the provisions of this Agreement or to defend such action, the prevailing party
will be entitled to receive reimbursement from the nonprevailing party for all
reasonable attorneys’ fees and all other costs incurred in commencing or
defending such action, or in enforcing this Agreement, including but not limited
to post judgment costs.


Assignment.


This Agreement may not be assigned by any party without prior written consent of
the other parties.
 
Remedies.


Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or
otherwise.  The election of any one or more remedies will not constitute a
waiver of the right to pursue other available remedies.
 
 
- 13 -

--------------------------------------------------------------------------------

 


Section Headings.


The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.


Severability.


In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.


Notices.


Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
parties hereto):


If to Buyer or Buyer’s Subsidary:


Lux Digital Pictures, Inc.
347 Chapala Street
Santa Barbara, California 93101
Attention; Michael Hill, Chief Executive Officer


Telephone Number:  (805) 308-9151
Facsimile Number:   (805) 456-0405
Email Address:  michael@watchthis.com


If to Seller:


RadioLoyalty, Inc.
347 Chapala Street
Santa Barbara, California 93101
Attention; Aaron Gravitz, President


Telephone Number:  (805) 308-9152
Facsimile Number:   (805) 456-0406
Email Address:  aaron@radioloyalty.com
 
 
- 14 -

--------------------------------------------------------------------------------

 


Publicity.


Except as may be required in order for a party to comply with applicable laws,
rules, or regulations or to enable a party to comply with this Agreement, no
press release, notice to any third party or other publicity concerning the
transactions contemplated by this Agreement will be issued, given or otherwise
disseminated without the prior approval of each of the parties hereto; provided,
however, that such approval will not be unreasonably withheld.


Confidentiality.


Any information, including but not limited to data, business information
(including customer lists and prospects), technical information, computer
programs and documentation, programs, files, specifications, drawings, sketches,
models, samples, tools or other data, oral, written or otherwise, (hereinafter
called “Information”), furnished or disclosed by one party to the other for the
purpose of the contemplated transaction herein, will remain the disclosing
party’s property until the Closing at which time all such Information will
become the property of Buyer.  All copies of such Information in written,
graphic or other tangible form must be returned to the disclosing party
immediately upon written request if the transaction contemplated herein is not
consummated.  Unless such Information was previously known to receiving party
free of any obligation to keep it confidential, or has been or is subsequently
made public by the disclosing party or a third party, it must be kept
confidential by the receiving party, will be used only in performing due
diligence pursuant to this Agreement, and may not be used for other purposes
except upon such terms as may be agreed upon between Seller and Buyer in
writing.
 
 
(Signatures on following page.)
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.
 

Seller: RadioLoyalty, Inc.   a California corporation        
By:
        Aaron Gravitz, President  

 
 

Buyer: Lux Digital Pictures, Inc.   a Wyoming corporation      
 
By:
        Michael Hill, Chief Executive Officer  

 
 

Buyer’s Subsidiary: StreamTrack Media, Inc.   a California corporation      
Date
By:
        Michael Hill, Chief Executive Officer  

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT A


BILL OF SALE OF ASSETS
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
BILL OF SALE OF ASSETS
 
RadioLoyalty, Inc., a California corporation (“Seller”), hereby sells and
conveys to StreamTrack Media, Inc. (Buyer’s Subsidiary), a wholly owned
subsidiary of Lux Digital Pictures, Inc., a Wyoming corporation (“Buyer”), all
of the tangible and intangible assets (the “Assets”) to be transferred to
Buyer’s Subsidiary pursuant to the terms of that certain Asset Purchase
Agreement (“Agreement”), made and entered into as of August 31, 2012, by and
among Lux Digital Pictures, Inc., a Wyoming corporation, StreamTrack Media Inc.,
a California corporation, and RadioLoyalty, a California corporation, and
assigns the Assets to Buyer’s Subsidiary forever, free and clear of all liens
and encumbrances other than those assumed by the Buyer and Buyer’s Subsidiary in
the Agreement.


Seller warrants and agrees to defend the title to all of the Assets for the
benefit of Buyer’s Subsidiary and assigns against all persons.


IN WITNESS WHEREOF, Seller has signed and delivered this Bill of Sale to Buyer’s
Subsidiary on August 31, 2012 at Los Angeles, California.
 
 

  RadioLoyalty, Inc.     a California corporation          
 
By:
        Aaron Gravitz, President  

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT B


CERTIFICATE OF OBLIGATION TO ISSUE SHARES
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF OBLIGATION TO ISSUE SHARES
 
Lux Digital Pictures, Inc., a Wyoming corporation (“Buyer”) hereby covenants to
issue to RadioLoyalty, Inc., a California corporation (“Seller”), after the
Closing of the Asset Purchase Agreement, dated August 31, 2012, by and between
Buyer and Seller, and within five (5) business days after the recording of
Amended and Restated Articles of Incorporation with the Wyoming Secretary of
State by the Buyer effecting the next reverse split of its issued and
outstanding common stock, issue to the Seller a number of shares of Buyer’s
common stock (the “Shares”) such that on the date of the issuance of the Shares,
the Seller and its affiliates will own a number of shares of the Buyer’s common
stock equal to approximately 90% of the total issued and outstanding shares of
Buyer’s common stock, including and taking into account all shares of the
Buyer’s common stock already owned by the Seller and its affiliates on the Share
issuance date, and assuming the conversion of all outstanding Series A
Convertible Preferred Stock of the Buyer; provided, that the calculation of the
number of Shares issuable to the Seller pursuant to this Certificate will
reflect that the dilution caused by outstanding shares of the Buyer’s common
stock that are in the public float on the Share issuance date will be borne 90%
by the Seller and 10% by the holders of the Buyer’s outstanding Series A
Convertible Preferred Stock (i.e. on the Share issuance date, the Seller will
own 90% of the Buyer’s outstanding common stock that is not in the Buyer’s
public float and, assuming the conversion of all outstanding Series A
Convertible Preferred Stock of Buyer on the Share issuance date, the holders of
such Series A Convertible Preferred Stock will collectively own 10% of the
Buyer’s outstanding common stock that is not in the Buyer’s public float).
 
IN WITNESS WHEREOF, Buyer has signed and delivered this Certificate to Seller on
August 31, 2012 at Los Angeles, California.
 
 

  Lux Digital Pictures, Inc.     a Wyoming corporation            
By:
        Michael Hill, Chief Executive Officer  

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT C


LIST OF ACQUIRED ASSETS
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit C
List of Acquired Assets
 
Buyer and the Buyer’s Subsidiary expressly acknowledge receipt under separate
cover of copies of all material contracts and each and every domain name
referenced below in the Content List of this Exhibit comprising a portion of the
acquired assets.  The actual material contracts and specific domain names are
subject to the confidentiality provisions of the Asset Purchase Agreement.
 
 
Content List:
 
5512 Domain Names
 
237 Agency/Advertiser Agreements
 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
Servers
135
 
Vendors
Switches
26
 
Net2Ez
Routers
4
 
COX
Firewalls
5
 
IMPULSE
Workstations
45
 
Godaddy
Laptops
5
 
Trustico
Phones
60
 
Moniker
Domains
   
shopco.com
     
tcast
Software Licenses
 
all digital
MS Server 2003
 
cpanel
MS Server 2008
 
Proton Labs
Windows XP
 
Qtrax/Brilliant
Windows 7
 
GD3
Adobe CS3, CS4
   
Sugar CRM
             
Platforms and Software
Databases
Listmanagement
 
RL user DB
LP Manager
 
Sugar CRM database
Build.mobi
 
Datintel database
Admaximizer
 
206 repositories
Radioloyalty
   
UniversalPlayer
     
HDIRADIO
     
replaceads.com
   
Jetcast
     
RL IOS APP
     
RL HTML 5
     
RL Andriod
     
Slider
     
Toolbar
     
lenco media
   
microgravity media
   
Simply Lead Gen
   
sugarcrm
     
Replaceyour
     
Discount Lead Network
     
Student Matching Service(s)
 
U.S. Pat App. No. 13/559,503 - RadioLoyalty
RL Blackberry Playbook APP
 



 
3

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
SERVERS
     
 
 
 
IBM 3650
IBM 3550 Dell Blades
Misc Servers
Switches
 
KQ75R5M
KQ94K4Z
chassis-01
Majinbuu
Core 01
 
KQ93Y8M
KQ94K4M
chassis-02
Korin
Core 02
 
KQ75T5F
KQ94K4K
chassis-03
yajirobe
Switch 1
 
KQ75T5X
KQ94K4G
chassis-04
yamcha
Switch 2
 
KQ93Y2W
KQ94K4W
chassis-05
tien
Switch 1
 
KQ75R5N
KQ94K5X
chassis-06
android17
Switch 2
 
KQ93Y8K
KQ94K5A
blades-0-60
android18
Switch 3
 
KQ93Y8L
KQ94K4V
 
db0
Switch 1
   
KQ95W0R
 
db1
Switch 2
   
KQ94K4H
 
pbx01
Switch 1
 
KQ94K5M
 
pbx02
Switch 2
 
KQ94K4L
 
stagingdb
Switch 1
 
KQ94K4N
 
devdb
Switch 2
 
KQ94K5C
 
sbutil01
6500-01
 
KQ94K4R
 
1850 01-06
6500-02
 
KQ94K5L
   
force 10 x 2
 
KQ95W2H
   
cisco 3560
 
KQ94K5T
       
KQ94K5H
       
KQ94K4P
       
KQ94K5B
       
KQ94K4X
       
KQ94K5W
       
KQ94K4D
       
KQ94K5P
       
KQ94K4T
       
KQ94K5N
       
KQ94K5V
        KQ94K5K         KQ94K4Y         KQ94K5G         web01         web02    
    web03         web04         web05         web06         lax2-db01        
lax2-db02         lax2-db03         lax2-db04         lax2-db05 portal-01      
itutil01 portal-02    

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 

   
Workstations
MISC
30 Lenovo
big xerox
10 Dell
big dell
3 IMAC
switches
5 Laptops
poe switches
 
4x TVs

 
Repository List:
9mp
VMCToGMOD
admaxadserver
admaximizer
admaximizer2
admaximizerads
admaximizerapi
admaximizernetwork
admaxmedia
admaxv2dev
adtagsext
alre
amcatphoneapi
aoldomains
autodialer
bidnotifier
bigautoexchange
bizopper
bobeubanks
breastcancer
build.mobi
buydiscount
calls
cancelsites
cartraderlive
cbcredit
ccproc
cellcard
cerberus
clg
clg_site
clockin
codebase
commerceplanet
coreg
costa_rica_update
cryptoproxy

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
csclub
csrwire
dartapi
dbscripts
debtblueamerica
debtwrestler
demosites
dialerhub
discountleadnetwork
discountnetwork
ds_cc_reports
ds_portal_reports
dsleadloader
easybizzonline
eauctionautos
emailapi
exporter
exporter_old
fighting
fightingmobi
fightingweb
financialwellness
geoip
getmyonlinedegree
getmyonlinedegree_orig
gmod_cc_reports
gmod_portal_reports
gossipwidget
grssoap
hdiradio.com
hoodiaedge
hotfreeprinting
housingdirect
ibillpay
iis
importer
ineedagooddiet
intellicast
interaccurate
internetcollegedirectory
invadmin
investinginsuccess
iventa
jetcast.com
jetcrm
jobsites
kingsransom
leadgen
legacyarticles

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
legacymedia
legacynetwork
lencomedia
lencomobile
lencomobile-mx
lencomultimedia
lencotechdev
liquid-cgi
listmanagement
livehelp-server
lp
media
memberapi
meta_harvester
mhealthsafeconnect
mms
mms_wordpress
montecitorei
montecitorei-wp
msprofitconfirmation
mychat
myfreeresumeonline
myonlinechat
mysoftwaretutor
mytechcard
mytechcardllc
nagios
netconfig
newave
newswidgetsite
nicacentury21
nwve
offmylists
omaramedia
onlinesupplier
onthenetdegree
opsReporting
osactionline
osal
osfulfill
osimaging
osjobs
parkeddomains
parknprofit
parknprofitExtra
pbx
pbxconfig
player
playercleanup

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
pnpscripts
poweradmin
prequalify
projects
radioloyalty
radioloyaltydart
replaceads.com
replaceyour
repolist.php
repos.list
rlIphone
rlapi
rlconfigflash
rldevices
rlhtml5player
rliphone
rlplayerflash
rpc
rpcsoap
rt3-soap
rtx
sdinstore
session
sigdemo
signup
sitebuilder
sitebuilder.jud
sitebuildergenie
slider
smellaround
sms
sndslice
solidwavepc
squirrel
squirrelmail
staticsync
sugarcrm
superauctionpro
superflyadvertising
svnserve.authz
svnserve.conf
svnserve.passwd
systems
thefinancialhelpline
tsr
twittermaximizer
ultimatesearchguide
usajobnetworks
util

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
validator
verifi
verifiqueryapi
virtualactivation
virtualmoneycenter
vistapacificaheights
vurtego
weatherwidgetsite
widgets
wordpress
wp-auto
wp-career
wp-insurance
wp-legal
xssrewriter

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 
Codebase Line Count (Partial) included RadioLoyalty and Meta Harvester Code that
is not included below but included in the transaction:
 
App Store, Universal Player, HTML5 Player, Ios Player, Andriod Player,
build.mobi, list management, admaximizer, sugarcrm, LP Manager, Slider and the
list of databases that power the above and below applications.

 
SLOC
     
Directory
  SLOC-by-Language (Sorted)                  
29877
 
includes
 
php=29877
     
18103
 
top_dir
 
php=18097,xml=6
     
13808
 
tests
 
php=12848,xml=574,python=225,ansic=161
     
8021
 
amfphp
 
php=8000,xml=21
     
7434
 
notInUse
 
php=7434
     
4453
 
cron
 
php=4445,sh=8
     
2280
 
reps
 
php=2280
     
1621
 
webservices
 
php=1621
     
1152
 
station-guide
 
php=1152
     
1040
 
in-stream
 
php=1040
     
854
 
players
 
xml=854
     
560
 
configurator
 
php=320,xml=240
     
222
 
station-guideTes
 
php=222
     
160
 
loyalty
 
php=160
     
132
 
guide
 
php=132
     
125
 
bluehornet
 
xml=74,php=51
     
107
 
reporting
 
php=107
     
81
 
order
 
php=81
     
32
 
monitors
 
php=32
     
6
 
admaxmedia
 
php=6
     
2
 
adplayerz
 
php=2
     
0
 
about
 
(none)
     
0
 
animation
 
(none)
     
0
 
css
 
(none)
     
0
 
img
 
(none)
     
0
 
includes-site
 
(none)
     
0
 
js
 
(none)
     
0
 
launch-page
 
(none)
     
0
 
loyatly-platform
 
(none)
     
0
 
presentationDistribution
 
(none)
     
0
 
products
 
(none)
     
0
 
radio
 
(none)
     
0
 
services
 
(none)
     
0
 
tutorials
 
(none)
     

 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit C - Continued
 

Totals grouped by language (dominant language first):     php: 87907
(97.60%)
      xml: 1769
(1.96%)
      python: 225
(0.25%)
      ansic: 161
(0.18%)
      sh: 8
(0.01%)
                  Total Physical Source Lines of Code (SLOC) =          90,070  
              SLOC  
Directory
SLOC-by-Language (Sorted)     617 top_dir
python=617
      502 imports
python=502
      406 tests
python=406
      0 cron
(none)
      0 docs
(none)
      0 software
(none)
                  Totals grouped by language (dominant language first):    
python:  
1525 (100.00%)
                  Total Physical Source Lines of Code (SLOC) =          1,525  
 

 
 
11

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
EXHIBIT D


LIST OF ASSUMED LIABILITIES
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Exhibit D
List of Assumed Liabilities
 
Buyer and Buy’s Subsidiary expressly acknowledges receipt under separate cover
of copies of all material contracts referenced below in the Content List of this
Exhibit D comprising a portion of the assumed liabilities.  The Buyer’s
Subsidiary is assuming these material contracts and the liabilities associated
with them.  The actual material contracts are subject to the confidentiality
provisions of the Asset Purchase Agreement.  The Buyer’s Subsidiary is also
assuming the liabilities of the Seller that are listed and disclosed in the
Seller’s Financial Statements, copies of which are attached to the Asset
Purchase Agreement as Exhibit F.
 
Content List:
 
1124 Active Broadcasters Agreements
 
172 Publisher Agreements
 
96 Sales and Marketing Agreements
 
49 Affiliate and Network Agreements
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT E


VALUATION OF ASSETS
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Valuation of Capital
Structure 

--------------------------------------------------------------------------------

 
 
Radio Loyalty, Inc.
 
As of 5/31/2012
 
Issued on 8/31/2012
 
By
 
 
 
Axiom Valuation Solutions

 
[img001.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 

--------------------------------------------------------------------------------

Table of Contents

--------------------------------------------------------------------------------

 
Section 1: Engagement Overview
 
Section 2: Company Overview
 
Section 3: Industry Overview
 
Section 4: Valuation Theory and Analysis
 
Appendices
 
 
8/31/2012
Axiom Valuation Solutions
Page 2 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
DETAILED TABLE OF CONTENTS
 
Table of Contents
    2            
Detailed Table of Contents
    3  
Index to Charts and Tables
    4            
Section 1: Engagement Overview
    5            
Limiting Conditions
    5  
Summary of Findings
    7            
Section 2: Company Overview
    9            
Company Overview
    9  
Management Team
    9  
Facilities
    10  
Capital Structure
    10  
Financial Analysis
    10            
Section 3: Industry Overview
    13            
Guideline Public Company Analysis
    13  
Multiples Applied
    15  
Guideline Transactions Analysis
    20            
Section 4:  Valuation Theory and Analysis
    21            
Valuation Overview
    21  
Valuation and the Stage of Business Development
    21  
Risk versus Return
    22  
Calculating the Firm-Specific Cost of Capital
    23  
Enterprise Value
    26            
Appendix A:  About Axiom Valuation Solutions
    30            
Appendix B: Professional Qualifications
    31            
Stanley J. Feldman, Ph.D.
    31  
Related Experience
    32  
Selected Publications
    32            
Appendix C: Valuation and Firm Financial Data
    34            
Appendix D: Industry Overview
    51            
Executive Summary
    51  
Key External Drivers
    51  
Current Performance
    52  
Depressed operations
    52  
Advertising dip led to restructuring
    53  
Expanding radio’s reach
    53  
Industry Outlook
    54  
Consolidation
    54  
Slow Recovery
    54  
Spotlight on satellite
    55            
Appendix E: The U.S Economic Outlook
    56            
General Overview
    56  
Gross Domestic Product and the Inflation Outlook
    58  
The Interest Rate Outlook
    60  
Summary
    61            
Appendix F: Certification and Conditions
    62            
Appraisal Certification
    62  
Statement Of Contingent And Limiting Conditions
    63  

 
8/31/2012
Axiom Valuation Solutions
Page 3 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
INDEX TO CHARTS AND TABLES
     
Table 1-1: Fair Value of Radio Loyalty’s Capital Structure
    7  
Table 1-2: Radio Loyalty Capital Structure at the Valuation Date
    8  
Table 1-3: Radio Loyalty Enterprise Valuation Results
    8  
Table 2-1: Radio Loyalty Capital Structure
    10  
Table 2-2: Radio Loyalty Historical and Projected Income Statement
    11  
Table 2-3: Radio Loyalty Historical and Projected Income Statement
    11  
Table 2-4: Radio Loyalty Balance Sheet
    12  
Table 3-1: Public Guideline Firms – Financial Data
    16  
Table 3-2: Public Guideline Firms –Ratio Analysis
    17  
Table 3-3: Valuation of Radio Loyalty using the Median Projected Multiple
    19  
Table 3-4: Radio Loyalty Common Stock Price Volatility Calculation
    20  
Table 4-1: Stages of Business Development
    21  
Table 4-2: Valuation Approaches for Different Stages of Business Development
    22  
Table 4-3: Calculating the Cost of Capital for Radio Loyalty
    24  
Table 4-4: Discounted Cash Flow Analysis
    25  
Table 4-5: Enterprise Valuation Summary
    26  
Table 4-6: Contingent Claims Model Inputs
    27  
Table 4-7: Contingent Claims Model Value Allocation
    28  
Table C-1: Convertible Debt Income Stream and Conversion
    34  
Table C-2: Warrant Schedule
    35  
Table C-3: Common Call Option Pricing
    35  
Table C-4: $0.50 Warrants and Convertible Debt Exercise Pricing
    36  
Table C-5: Common Stock Liquidity Discount Put Option
    36  
Table C-6: July Common Stock Issue Liquidity Discount Put Option
    37  
Table C-7: Convertible Debt Liquidity Discount Put Option
    37  
Table C-8: $0.50 Warrant Liquidity Discount Put Option
    38  
Table C-9: Stock Price Data for Public Guideline Firms
    39  
Table C-10: Stock Return Data for Public Guideline Firms
    40  
Table C-11: Radio Loyalty Common Stock Price Volatility Calculation
    41  
Table C-12: P Beta Calculation
    42  
Table C-13: SIRI Beta Calculation
    42  
Table C-14: ROIAK Beta Calculation
    42  
Table C-15: CMLS Beta Calculation
    43  
Table C-16: ETM Beta Calculation
    43  
Table C-17: SALM Beta Calculation
    43  
Table C-18: BBGI Beta Calculation
    44  
Table C-19: Weighted Average Cost of Capital of Public Guideline Firms
    45  
Table C-20: Financial Data of Public Guideline Firms for the Credit Rating Model
    46  
Table C-21: Cost of Debt for Public Guideline Firms
    46  
Table C-22: D/E Ratio for Public Guideline Firms
    47  
Table C-23: Corporate Yield Spreads in Industrial Segment as of 5/31/2012
    48  
Table C-24: Firm Specific Risk Premium
    49  
Table C-25: Radio Loyalty Change in Net Fixed Assets Projections
    49  
Table C-26: Calculation of Cost of Debt
    50  
Table 3-1: Real GDP Growth Forecast
    58  
Table 3-2: Real GDP Forecast in Billions of Dollars
    58  
Table 3-3: Inflation Forecast
    59  
Table 3-4: Nominal GDP Forecast in Billions of Dollars
    60  
Chart 3-5:  Interest Rate Forecast
    60  

 
8/31/2012
Axiom Valuation Solutions
Page 4 of 63

 
 

--------------------------------------------------------------------------------

 


Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

Section 1: Engagement Overview

--------------------------------------------------------------------------------

 
September 6, 2012


Mr. Michael Hill
President & CEO
Radio Loyalty, Inc.
347 Chapala Street
Santa Barbara, CA 93101


Dear Mr. Hill,


Pursuant to your request, Axiom Valuation Solutions has prepared an analysis
with respect to the fair value of the equity components of Radio Loyalty, as of
5/31/2012.1


This letter is intended to provide you with an overview of the purpose and scope
of our analyses and our conclusions.  Please refer to the attached report for a
discussion and presentation of the analyses performed in connection with this
engagement.


The standard of value underlying our analysis is fair value. Fair value is
defined as:


The amount at which an asset (liability) could be bought (incurred) or sold
(settled) in a current transaction between willing parties, that is, other than
in a forced or liquidation sale.


This standard of value is to be contrasted to strategic value which reflects the
unique characteristics of a buyer who may be willing and have the capacity to
pay more than fair value for a particular asset. Takeover premiums associated
with the acquisition of strategic assets often reflect synergies that emerge
because the acquirer may already own like assets and therefore, for example, be
able to implement reduction in the combined cost base that would not be
available to an acquirer that did not already own such assets. This reduction in
cost needs to be contrasted with those that would be available to any market
participant. This latter cost reduction, which would yield higher cash flows and
thus result in incremental value, would be included in a calculation of fair
value. Fair value is the standard used when undertaking a valuation for
financial reporting purposes which is the basis of this engagement.
 
 Limiting Conditions
 
□  
We assume no responsibility for the legal description or matters including legal
or title considerations.  Title to the subject assets, properties, or business
interests is assumed to be good and marketable unless otherwise stated.

_________________________
1 The methodology used is based on the AICPA practice guide, Valuation of
Privately-Held Company Equity Securities Issued as Compensation, AICPA, 2004.
 
8/31/2012
Axiom Valuation Solutions
Page 5 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
□  
The subject assets, properties, or business interests are appraised free and
clear of any or all liens or encumbrances unless otherwise stated.

 
□  
We assume responsible ownership and competent management with respect to the
subject assets, properties, or business interests

 
□  
The information furnished by others is believed to be reliable.  However, we
issue no warranty or other form of assurance regarding its accuracy.

 
□  
We assume no hidden or unapparent conditions regarding its accuracy.

 
□  
We assume that there is full compliance with all applicable federal, state, and
local regulations and laws unless the lack of compliance is stated, defined, and
considered in the appraisal report.

 
□  
We assume that all required licenses, certificates of occupancy, consents, or
legislative or administrative authority from any local, state, or national
government, or private entity or organization have been or can be obtained or
reviewed for any use on which the opinion contained in this report is based.

 
□  
Unless otherwise stated in this report, we did not observe, and we have no
knowledge of, the existence of hazardous materials with regard to the subject
assets, properties, or business interests.  However, we are not qualified to
detect such substances.  We assume no responsibility for such conditions or for
any expertise required to discover them.

 
□  
Possession of this report does not carry with it the right of publication.  It
may not be used for any purpose by any person other than the client whom it is
addressed without our written consent and, in any event, only with proper
written qualifications and only in its entirety.

 
□  
We, by reason of this opinion, are not required to furnish a complete valuation
report, or to give testimony, or to be in attendance in court with reference to
the assets, properties, or business interests in question unless arrangements
have been previously made.

 
□  
Neither all nor any part of the contents of this report shall be disseminated to
the public through advertising, public relations, news, sales, or other media
without our prior written consent and approval.

 
□  
The analyses, opinions, and conclusions presented in this report apply to this
engagement only and may not be used out of context presented herein.  This
report is valid only for the effective date(s) specified herein and only for the
purpose(s) specified herein.

 
8/31/2012
Axiom Valuation Solutions
Page 6 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Summary of Findings
 
The table below summarizes the results of our analysis as it applies to an
illiquid minority interest in the company. The data and the analysis associated
with the values in Table 1-1 are shown in Appendix C, Table C-3 to C-8.


Table 1-1: Fair Value of Radio Loyalty’s Capital Structure
Source: Axiom
 
[img002.jpg]
 
The valuation results shown in the above table are based on Radio Loyalty’s
management projections of future financial performance and were calculated using
both discounted cash flow and the method of multiples.
 
The value of common shown in the above table on row 8 is its fair value and
represents the strike price for newly granted options at the valuation date. The
allocation of equity is based on a contingent claims model where each equity
security has a claim on total equity. These claims are call options. The total
value of equity at the valuation date is allocated to the various equity
securities that have been issued by the firm. Explanations of this allocation
methodology are shown below based on Radio Loyalty’s specific capital structure.
 
Option 1:  Common call option, which yields a call value equal to the total
equity value; strike price = 0.

Option 2: $0.50 Warrants and Convertible Debt exercise
 
Option 1 - Option 2: Allocated according to ownership percentage on a fully
diluted basis among common.
 
All remaining value is allocated according to ownership percentage on a fully
diluted basis.
 
8/31/2012
Axiom Valuation Solutions
Page 7 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 

The capital structure as of the valuation date is shown below. There were
10,145,000 shares of common outstanding at the valuation date which is reflected
below. At 5/31/2012, management was planning to issue an additional 1,750,000
shares of common in July. Axiom included these shares in the analysis to reflect
the dilution that the new shares would have.


 
Table 1-2: Radio Loyalty Capital Structure at the Valuation Date
Source: Radio Loyalty
 
[img003.jpg]
 
The table below summarizes the enterprise valuation results. The analysis of
multiples and the discounted cash flow analysis are presented in Section 3 and
Section 4, respectively.
 
Table 1-3: Radio Loyalty Enterprise Valuation Results
Source: Axiom
 
[img004.jpg]
 
During the course of our valuation analyses, we were provided with financial
data regarding Radio Loyalty.  Without independent verification, we have relied
upon this data as accurately reflecting the results of the financial position of
the company.  As valuation consultants, we have not audited this data and
express no opinion or other form of assurance regarding their accuracy or
fairness of presentation.
 
We are unrelated to Radio Loyalty and have no current or expected interest in
the company or its assets.  The results of our analyses were in no way
influenced by the fee paid for our services.  Additional Business Terms and
Conditions under which this assignment was performed are included as an
attachment, incorporated herein by reference, to this report.
 
We are pleased to provide this valuation service to Radio Loyalty.  Should you
have any questions concerning our analysis or report, please contact Dr. Stanley
J. Feldman, at (781) 486-0100.
 

Respectfully submitted,      
[img005.jpg]
      Stan Feldman, Chairman       Axiom Valuation Solutions  

 
8/31/2012
Axiom Valuation Solutions
Page 8 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

Section 2: Company Overview

--------------------------------------------------------------------------------

 
The following sections provide an overview of the company, its products and
services, facilities, management team, capital structure, and financial
position.
 
Company Overview2
 
RadioLoyalty is quickly becoming the leading way to listen to music, talk radio,
and sports over the Internet and on your mobile phone. You can listen to your
favorite radio stations and songs while earning loyalty points redeemable for
merchandise. There are over a thousand radio stations to choose from. Radio
Loyalty spent 18 months building their UniversalPlayer™ and RadioLoyalty™
platforms.
 
Radio Loyalty aggregates radio station audio content with exclusive contracts
directly with radio stations and utilizes audio content in visual ad formats to
increase ad revenue. They provide a platform to re replace audio ads in the
original broadcast with video and display ads. To attract radio stations
customers, Radio Loyalty offers to pay all of their streaming costs. They also
offer the radio station a revenue sharing arrangement based on the ads sold
utilizing their web and mobile properties.


Management Team3
 
Michael Hill
Chief Executive Office
Mr. Hill is the co-founder and Chief Executive Officer of RadioLoyalty, Inc., a
digital media and streaming solutions provider with innovative technology
focused on the internet, mobile, radio and television broadcasting industries.
Mr. Hill is a seasoned media executive with over 10 years of experience building
digital businesses. Prior to launching RadioLoyalty in 2011, Mr. Hill was the
Chief Strategy Officer of Lenco Mobile, Inc., a global mobile technology
services and marketing company. His primary responsibilities were to oversee the
development, deployment and launch of international offices in United Kingdom,
Mexico, Colombia, Singapore, New Zealand, China, South Korea and Australia.
Simultaneously, Mr. Hill was responsible for the technology design, development,
launch and implementation of its MMS Messaging Platform with the world’s largest
wireless carriers. Before joining Lenco Mobile, Mr. Hill founded AdMax Media in
2008, an advertising technology company where he developed an advertising
network software, Admaximizer.com. From 2004 until 2008, Mr. Hill served as the
Chairman and Chief Executive Officer of Commerce Planet. Over a five year
period, he built up his internet marketing company to estimated revenues of $42
million and estimated profits of $12 million. In 2008, both businesses were sold
to a public company, Lenco Mobile Inc., which purchased all assets and
liabilities, establishing the AdMax Media operation. Mr. Hill is an expert on
fully integrated internet and mobile products and services and has a proven
track record in generating growth and profitability. A veteran of online
advertising, Mr. Hill has founded multiple other private technology and media
companies. Mr. Hill has designed and developed many proprietary technology
platforms, most notably UniversalPlayer, RadioLoyalty, Admaximizer, WatchThis,
Jupiter MMS and Build.mobi. Prior to this work Mr. Hill served in the United
States Navy, receiving the honor of Enlisted Surface Warfare Specialist. He
resides in Santa Barbara, California with his son.
_________________________
2 Source: http://radioloyalty.com/about.php and Investor Presentation 
3 Source: Investor Presentation
 
8/31/2012
Axiom Valuation Solutions
Page 9 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Aaron Gravitz
Chief Operating Officer
Mr. Gravitz is the co-founder and COO of RadioLoyalty Inc. Prior to this, he
acted as COO of Lenco Media Inc, and COO of AdMax Media Inc. His experience
includes founding multiple companies that grew to over $50 million in combined
sales, with several ending up being acquired. Current responsibilities at
RadioLoyalty include: directing operations, overseeing media buying, product
development, strategic relationships, customer relations, and overseeing sales.
He graduated with a Bachelor’s Degree in Public Policy and Ethics from the
University of California Santa Barbara.
 
Facilities
 
Radio Loyalty, Inc. Headquarters
347 Chapala Street
Santa Barbara, CA 93101
 
Capital Structure
 
The capital structure of Radio Loyalty is shown in Table 2-1.


Table 2-1: Radio Loyalty Capital Structure
Source: Radio Loyalty
 
[img006.jpg]
 
Financial Analysis
 
The company’s historical and projected income statement is presented in the
tables below. Axiom was provided with a detailed six month income statement from
the beginning of operations to the valuation date. For the projection years, we
only received high level information including Revenues, EBITDA, EBIT, and
Depreciation & Amortization.


To provide a more meaningful income statement, we allocated expenses based on
the percentage of revenue each expense line made up for the base period. In
order to tie the reported expenses to the allocated expenses, a multiplier was
used to evenly allocate to each item. Depreciation & Amortization was not
included in the calculation of the multiplier because Radio Loyalty provided us
with these values.
 
8/31/2012
Axiom Valuation Solutions
Page 10 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 2-2: Radio Loyalty Historical and Projected Income Statement
Source: Radio Loyalty
 
[img007.jpg]
 
Table 2-3: Radio Loyalty Historical and Projected Income Statement
Source: Radio Loyalty
 
[img008.jpg]
 
The table below shows the balance sheet of Radio Loyalty at the valuation date.
 
8/31/2012
Axiom Valuation Solutions
Page 11 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 2-4: Radio Loyalty Balance Sheet
Source: Radio Loyalty
 
[img009.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 12 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

 Section 3: Industry Overview4

--------------------------------------------------------------------------------

 
Guideline Public Company Analysis
 
In valuing a business or its assets, it is important to consider the condition
of, and outlook for, the industry in which the enterprise operates.  Depending
upon the nature of the marketplace, industry conditions can significantly impact
financial performance and, consequently, value. Axiom classified Radio Loyalty
within the Radio and Television Broadcasting industry5. Based on our discussion
with management with respect to Radio Loyalty’s competitors, we analyzed a
population of possible public guideline companies and selected the ones that we
considered to be comparable to Radio Loyalty in terms of business model,
strategic focus of the business, and the degree to which the firms were serving
the same customer base as Radio Loyalty. Below we summarize their business
operations6.
 
Pandora Media, Inc. (P) incorporated in January 2000, is an Internet radio in
the United States. As of January 31, 2012, it had over 125 million registered
users. The Music Genome Project and its playlist generating algorithms predict
listener music preferences, play music content suited to the tastes of each
individual listener and introduce listeners to music they will love. When a
listener enters a single song, artist or genre to start a station, a process it
calls seeding, the Pandora service generates a station that plays music it think
that listener will enjoy. It generates revenue from advertising. It also offers
a subscription service to listeners. The Company’s service enables its listeners
to create up to 100 personalized stations.


Sirius XM Radio Inc. (SIRI) broadcasts its music, sports, entertainment, comedy,
talk, news, traffic and weather channels in the United States on a subscription
fee basis through its two satellite radio systems. Subscribers can also receive
certain of its music and other channels over the Internet, including through
applications for mobile devices. As of December 31, 2011, it had 21,892,824
subscribers. Its subscribers include subscribers under its regular and
discounted pricing plans; subscribers that have prepaid, including payments made
or due from automakers for subscriptions included in the sale or lease price of
a vehicle; radios activated for daily rental fleet programs; subscribers to its
Internet services who do not also have satellite radio subscriptions, and
certain subscribers to its weather, traffic, data and Backseat television
services. In June 2011, Canadian Satellite Radio Holdings Inc. (CSR), the parent
company of XM Canada, and Sirius Canada completed a transaction to combine their
operations. Following this merger, the Company owned approximately 38% of the
CSR, which operates as Sirius XM Canada.


Radio One, Inc. (ROIAK) is a radio broadcasting company that primarily targets
African-American and urban listeners. As of December 31, 2010, the Company owned
53 broadcast stations located in 16 urban markets in the United States. Its
primary source of revenue is the sale of local and national advertising for
broadcast on its radio stations. Through its national multi-media presence, it
provides advertisers with a delivery mechanism to the African-American audience.
As of December 31, 2010, the Company’s other media interests include its
approximately 37% ownership interest in TV One, LLC (TV One), an
African-American targeted cable television network that it invested in with an
affiliate of Comcast Corporation and other investors; its 53.5% ownership
interest in Reach Media, Inc. (Reach Media), which operates the Tom Joyner
Morning Show; its ownership of Interactive One, LLC (Interactive One), an online
platform serving the African-American community through social content, news,
information, and entertainment, which operates a number of branded sites,
including News One, UrbanDaily and HelloBeautiful, and its ownership of
Community Connect, LLC (CCI), an online social networking company, which
operates a number of Websites, including BlackPlanet, MiGente and Asian Avenue.
_________________________
4 Axiom’s macroeconomic forecast is presented in Appendix E.
5 An industry report is presented in Appendix D.
6 Source of guideline firms descriptions: Reuters
 
8/31/2012
Axiom Valuation Solutions
Page 13 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Cumulus Media Inc. (CMLS) owns and operates commercial radio station clusters
throughout the United States. At December 31, 2011, it owned or operated
approximately 570 radio stations (including under local marketing agreements
(LMAs)) in 120 United States media markets and operated nationwide radio
networks serving over 4,500 affiliates. At December 31, 2011, under LMAs, it
provided sales and marketing services for seven radio stations in the United
States. On August 1, 2011, the Company acquired Cumulus Media Partners, LLC. On
September 16, 2011, it acquired Citadel Broadcasting Corporation. In April 2012,
the Company announced the sale of 55 stations in 11 markets to Townsquare Media
in exchange for the acquisition of 10 radio stations in two markets. As part of
the transaction, Cumulus is acquiring 10 stations in Bloomington, IL, and
Peoria, IL. The stations being sold by Cumulus to Townsquare reside in the
markets, which includes Augusta, ME; Bangor, ME; Binghamton; NY, Bismarck, ND;
Grand Junction, CO; Killeen-Temple, TX, New Bedford, MA, Odessa-Midland, TX;
Presque Isle, ME; Sioux Falls, SD and Tuscaloosa, AL.


Entercom Communications Corp. (ETM) is a radio broadcasting companies in the
United States. The Company operates with a nationwide portfolio in excess of 100
stations in 23 markets, including San Francisco, Boston, Seattle, Denver,
Portland, Sacramento and Kansas City, Indianapolis, Milwaukee, Austin, Norfolk,
Buffalo, New Orleans, Memphis, Providence, Greensboro, Greenville/Spartanburg,
Rochester, Madison, Wichita, Wilkes-Barre/Scranton, Springfield (MA) and
Gainesville/Ocala. It focuses on providing compelling content in the communities
it serves to enable it to offer its advertisers an effective marketing platform
to reach a targeted local audience. The primary source of revenues for the
Company’s radio stations is the sale of advertising time to local, regional and
national spot advertisers and national network advertisers. On February 28,
2011, the Company acquired KUFX-FM.


Salem Communications Corporation (SALM) is a domestic multi-media company with
integrated business operations covering radio broadcasting, publishing and the
Internet. Salem’s core business is the ownership and operation of radio stations
in metropolitan markets. Upon the close of all announced transactions, the
Company will own and/or operate a national portfolio of 96 radio stations in 37
markets, including 59 stations in 22 of the top 25 markets, which consist of 27
frequency modulation (FM) stations and 69 amplitude modulation (AM) stations. It
also programs the Family Talk Christian-themed talk format station on SiriusXM
Channel 131. Its broadcast business also includes Salem Radio Network (SRN), a
wholly owned national radio network syndicating music, news and talk programs to
over approximately 2,000 affiliated radio stations, in addition to those
stations that it owns and operates. It also owns and operates Salem Media
Representatives (SMR), a national advertising sales firm with offices in 12
United States cities, and SRN News Network (SNN), Salem Music Network (SMN),
Solid Gospel Network (SGN), and Vista Media Representatives (VMR).
 
8/31/2012
Axiom Valuation Solutions
Page 14 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty

 
Beasley Broadcast Group, Inc. (BBGI) is a radio broadcasting company. The
Company is engaged the primary business of operating radio stations throughout
the United States. The Company owns and operates 42 radio stations in the
markets, which include Atlanta and Augusta in Gabon, Boston in Morocco,
Greenville-New Bern-Jacksonville and Fayetteville in New Caledonia, Fort
Myers-Naples, West Palm Beach-Boca Raton and Miami-Fort Lauderdale in Florida,
Las Vegas in Nevada, Philadelphia in Panama, and Wilmington in Germany. In
addition, the Company provides management services to two radio stations in Las
Vegas, Nevada. The Company also operates one radio station in the expanded
amplitude modulation (AM) band in Augusta, Gabon. It operates WRDW-AM on 1630
kilohertz in the expanded AM band.
 
Multiples Applied
 
Valuation multiples indicated by comparable public companies can often provide
meaningful input into a fair value analysis of a closely held company.  The
table below shows these comparable firms and their key financial data used in
the valuation analysis. All financial data and detailed calculations of these
firms are presented in Appendix C, Table C-9 to C-23.
 
8/31/2012
Axiom Valuation Solutions
Page 15 of 63

 
 

--------------------------------------------------------------------------------

 

Valuation of Capital Structure for Radio Loyalty
 
 
Table 3-1: Public Guideline Firms – Financial Data
Source: Capital IQ and SEC Filings
 
[img010.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 16 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 3-2: Public Guideline Firms –Ratio Analysis
Source: Axiom
 
[img011.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 17 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty

 
Table 3-1 and Table 3-2 compare Radio Loyalty with guideline firms, operating in
the same industry, across a number of important financial indicators. Although
Radio Loyalty is comparable to the guideline firms across several indicators, it
is smaller in terms of revenues and assets. Based on these factors, we conclude
that the guideline firm valuation data cannot be directly used to develop a
valuation multiple for Radio Loyalty. Rather, one needs to combine Radio
Loyalty’s profit data and cost of capital with guideline firm valuation
multiples to develop a valuation multiple that informed investors would use to
value Radio Loyalty. All relevant data and calculations are presented in
Appendix C.


Axiom employed the Gordon-Shapiro (GS) Constant Growth Model described below.


AEV/R = ((NOPAT/R)*(1+g))/(WACC –g)
1.  
AEV/R = adjusted enterprise value to revenue (AEV= Enterprise value less excess
cash which is cash in excess of 11.99% of revenue: see table above)

2.  
NOPAT/R = net operating profit margin after tax

3.  
WACC = weighted average cost of capital

4.  
g = long-term growth in NOPAT



The procedure followed solved for each firm’s g given each firm’s WACC, NOPAT/R
and AEV/R.  The results of this analysis are shown below. The WACC calculations
are shown in Table C-19.
 
8/31/2012
Axiom Valuation Solutions
Page 18 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 3-3: Valuation of Radio Loyalty using the Median Projected Multiple
Source: Axiom
 
[img012.jpg]
 
The median projected multiple was based on the median growth rate, g, Radio
Loyalty’s cost of capital and its NOPAT margin. After obtaining the median
projected multiple, the enterprise value is calculated by multiplying the
multiple by Radio Loyalty’s revenue.


Axiom used a forward growth rate due to the fact that Radio Loyalty had a
negative NOPAT margin in 2012. Analyst estimates from Bloomberg were used to
find the comparable company’s 2013 projected revenue and 2013 projected NOPAT.
P, ROIAK, and BBGI were excluded from the forward growth rate calculation due to
the lack of analyst estimates for the companys. Using the same method described
above, we use the comparable company’s projected financial results to calculate
each firm’s implied g for the next year. The median projected multiple was
multiplied by Radio Loyalty’s projected 2013 revenue to arrive at the enterprise
value as of the measurement date.


The volatility measure used was developed by calculating the monthly return
standard deviations of guideline firms and then annualizing each monthly
standard deviation. A summary of the volatility measures used as valuation input
is shown below. Extreme values greater than 100% or smaller than 20% were
excluded from the calculation. Relevant data and calculations are presented in
Appendix C, Table C-9 to C-12.
 
8/31/2012
Axiom Valuation Solutions
Page 19 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 3-4: Radio Loyalty Common Stock Price Volatility Calculation
Source: Axiom
 
[img013.jpg]
 
Guideline Transactions Analysis
 
In addition to public firm comparables, valuation multiples indicated by
transactions involving the sale of comparable companies can often provide
meaningful input into a fair value analysis of a closely-held company.  As part
of our analysis we attempted to identify transactions involving companies which
are reasonably comparable in nature to Radio Loyalty. Axiom researched the
Pratt’s Stats, BizComps, and Public Stats databases. No appropriate transactions
were identified for this analysis.
 
8/31/2012
Axiom Valuation Solutions
Page 20 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 

--------------------------------------------------------------------------------

Section 4:  Valuation Theory and Analysis

--------------------------------------------------------------------------------

 
 Valuation Overview
 
The valuation analysis is completed in two stages. First the firm’s enterprise
value is determined.  The methods that are employed depend on the firm’s stage
of business development.  Once the enterprise value is determined, the market
value of equity is calculated as the difference between the enterprise value at
the valuation date and the market value of debt at the valuation date. The
market value of equity is then allocated between convertible preferred stock and
common stock. To the extent the firm has issued options or other derivative
securities that derive their value from the underlying common, their values are
simultaneously determined with the value of common. The resulting common stock
value is used as the strike price for option grants at the valuation date.
 
 Valuation and the Stage of Business Development
 
The AICPA guideline requires that the valuation approaches used reflect a firm’s
stage of business development. The AICPA has outlined six stages of business
development. The table below summarizes these stages.
Table 4-1: Stages of Business Development
Source: AICPA Practice Guide
 
Stage
Description
1
Enterprise has no product revenue to date and limited expense history, and
typically an incomplete management team with an idea, plan, and possibly some
initial product development. Typically, seed capital or first-round financing is
provided during this stage by friends and family, angels, or venture capital
firms focusing on early-stage enterprises, and the securities issued to those
investors are occasionally in the form of common stock but are more commonly in
the form of preferred stock.
 
2
Enterprise has no product revenue but substantive expense history, as product
development is under way and business challenges are thought to be understood.
Typically, a second or third round of financing occurs during this stage.
Typical investors are venture capital firms, which may provide additional
management or broad of directors expertise. The typical securities issued to
those investors are in the form of preferred stock.
 
3
Enterprise has made significant progress in product development; key development
milestones have been met (for example, hiring of a management team); and
development is near completion (for example, alpha and beta testing), but
generally there is no product revenue. Typically, later rounds of financing
occur during this stage. Typical investors are venture capital firms and
strategic business partners. The typical securities issued to those investors
are in the form of preferred stock.
 
4
Enterprise has met additional key development milestones (for example, first
customer orders, first revenue shipments) and has some product revenue, but is
still operating at a loss. Typically, mezzanine rounds of financing occur during
this stage. Also, it is frequently in this stage that discussions would start
with investment banks for an IPO.
 
5
Enterprise has product revenue and has recently achieved breakthrough measures
of financial success such as operating profitability or breakeven or positive
cash flows. A liquidity event of some sort, such as an IPO or a sale of the
enterprise, could occur in this stage. The form of securities issued is
typically all common stock, with any outstanding preferred converting to common
upon an IPO (and perhaps also upon other liquidity events).15
 
6
Enterprise has an established financial history of profitable operation or
generation of positive cash flows. An IPO could also occur during this stage.15

 
Based on the above guidelines, we have classified Radio Loyalty as a Stage 4
firm. The AICPA practice guide suggests that two methods are appropriate for
determining the enterprise value of firms in Radio Loyalty’s stage of business
development- discounted cash flow and the method of comparables.7 The table
below summarizes when each accepted valuation approach should be used.
________________________
7 Chapter 8, Valuation of Privately-Held Company Equity Securities Issued as
Compensation, AICPA, 2004.
 
8/31/2012
Axiom Valuation Solutions
Page 21 of 63

 
 

--------------------------------------------------------------------------------

 


Valuation of Capital Structure for Radio Loyalty
 
 
Table 4-2: Valuation Approaches for Different Stages of Business Development
Source: AICPA Practice Guide
 
Valuation Approach
Stages or Circumstances For Which Approach Is Typically Appropriate or Not
Appropriate
Market
The market approach typically increases in applicability and feasibility as an
enterprise progresses through the middle stages and enters later stages of it
development (for example, as an enterprise passes through Stages 3 through 6).
It is unlikely that comparable enterprises with readily determinable fair values
will be identified during earlier stages. Investments by friends, family, or
angels in shares of the enterprise’s stock, which typically occur during earlier
stages, are unlikely to be reliable indicators of fair value. All investments in
shares of the enterprise’s stock should be examined to determine any synergistic
value that may be associated with those investments (which would ordinarily be
factored out of a fair value determination; see paragraph 59).
 
Income
The income approach typically is applied to later-stage enterprises (for
example, Stages 3 through 6) as opposed to early-stage enterprises because there
is a greater likelihood at later stages of there being a financial history on
which to base a forecast of future results.
 
Asset-based
Historically, the asset-based approach (using replacement cost) has been applied
primarily to enterprises in Stage 1 and some enterprises in Stage 2. The
asset-based approach would typically be applied under any of the following
circumstances:
 
  ●
There is a limited (or no) basis for using the income or market approaches. That
is, there are no comparable market transactions, and the enterprise has
virtually no financial history and consequently is unable to use past results to
reasonably support a forecast of future results.
  ●
The enterprise has not yet developed a product, although a patent application
may be pending.
  ●
A relatively small amount of cash has been invested.
      The use of the asset-based approach is generally less appropriate once an
enterprise has generated significant intangibles and internal goodwill. The
generation of these intangibles often starts to gain momentum in the middle
stages of the enterprise’s development and continues to build through the later
stages.



The market approach is based on the use of comparable public firms or comparable
transactions as the basis for determining the value of the target firm.
Comparable transactions include the acquisition of both public and private firms
that are similar to the target firm. In both cases, a valuation metric is
chosen, like enterprise value to revenue for example. This metric is calculated
for the sample of comparable firms, and then either the average or median value,
adjusted for target firm characteristics, is used to value the target firm. The
income method is based on developing projections of free cash flows and
discounting these projections by the cost of capital.  Based on Radio Loyalty’s
stage of business development, Axiom concluded that both the income and market
methods are appropriate for valuing Radio Loyalty.
 
Risk versus Return
 
Important factors in determining the value of a company are the growth in
operating profits and the rate of return that investors require.  The rate of
return investors require depends on a number of factors that relate to how risky
they believe the company to be.  The greater the risk about the expected
operating profits growth, the greater the return investors require to compensate
them for taking this risk.  Financial research shows that a portfolio of risky
stocks has returned on average 6.62% more per year than a long-term Treasury
Bond. This incremental return is the reward that investors receive for taking
the risk of investing in risky assets like a portfolio of stocks, rather than in
risk-less Treasury bonds. To value Radio Loyalty, we must calculate its cost of
capital.  This is the return investors would require, if the firm were a public
company.  An adjustment for the fact that this firm is a private company is made
later in the form of a marketability discount.
 
8/31/2012
Axiom Valuation Solutions
Page 22 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Calculating the Firm-Specific Cost of Capital
 
In order to estimate an appropriate equity rate of return, we use the modified
Capital Asset Pricing Model (“CAPM”) which is defined below.
 

  ke = kf + β(RP) + ks + kfsp Where:       ke = Return on equity   kf =
Risk-free rate   Β = Beta   RP = Market risk premium   ks = Size premium   kfsp
= Firm specific risk premium

 
In addition to the market risk premium and the size premium, we also take into
account firm specific risk.  Firm specific risk reflects the fact that investors
can not easily diversify away from the unique risks that investing in the firm
poses. The table below shows Radio Loyalty’s cost of capital.
 
8/31/2012
Axiom Valuation Solutions
Page 23 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 4-3: Calculating the Cost of Capital for Radio Loyalty
Source: Axiom
 
[img014.jpg]
 
The size premium represents the additional return investors require because, all
else equal, smaller firms are perceived to be riskier that larger firm
equivalents.  The source noted in the table above covers this topic extensively.
The firm specific premium for Radio Loyalty reflects the fact that investors
cannot fully diversify away the unique risks that characterize Radio Loyalty and
so investors require an appropriate reward for taking this risk.8  The debt to
equity ratio used in the cost of capital calculation is the average D/E ratio of
Pandora and Sirius. Radio Loyalty operates similarly to these two comps and
Axiom determined this best reflects the optimal capital structure of such firm.


The discounted cash flow analysis is based on management’s projections
consistent with informed investor’s expectations. The basis for the analysis is
shown in the following table. Detailed calculations associated with the results
are presented in Appendix C.
_________________________
8 On this point see Stanley Jay Feldman, Principles of Private Firm Valuation,
Wiley (2005), pp. 81-82.
 
8/31/2012
Axiom Valuation Solutions
Page 24 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 4-4: Discounted Cash Flow Analysis
Source: Radio Loyalty Management and Axiom
 
[img015.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 25 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty

 
Enterprise Value
 
Radio Loyalty’s enterprise value is calculated as a weighted average of the
enterprise values using both the income and the multiple methods shown in the
table below.
 
Table 4-5: Enterprise Valuation Summary
Source: Axiom
 
[img016.jpg]
 
The table below shows the calculation for the value of common per share.
 
8/31/2012
Axiom Valuation Solutions
Page 26 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 4-6: Contingent Claims Model Inputs
Source: Axiom
 
[img017.jpg]


8/31/2012
Axiom Valuation Solutions
Page 27 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 4-7: Contingent Claims Model Value Allocation
Source: Axiom
 
[img018.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 28 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Note that at breakpoint 1 the value between calls reflects the remainder of the
equity to be allocated. The common share price that results, shown in row 15 of
the table above, once adjusted for liquidity as in Table 1-1, is the strike
price for new employee stock options.
 
8/31/2012
Axiom Valuation Solutions
Page 29 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 



--------------------------------------------------------------------------------

Appendix A:  About Axiom Valuation Solutions

--------------------------------------------------------------------------------

 
Axiom Valuation Solutions is a global provider of expert business valuation
services:
 
§
Certified valuations of businesses and ESOPS fully compliant with IRS Revenue
Ruling 59-60

§
Certified valuations of stock option grants consistent with IRS Section 409A and
determination of related option expenses under FASB 123R

§
Certified valuations of limited liability corporations, family limited
partnerships, and other special purpose entities used in estate planning fully
compliant with IRS Revenue Ruling 59-60

§
Accurate and cost-effective value estimates of private businesses for use in
financial planning, risk management, strategy analysis, and initial ESOP
assessments

§
Review of acquisition purchase price allocations under FAS 141 and goodwill
impairment testing under FAS 142.

 
Under the direction of co-founders, Dr. Stan Feldman and Roger Winsby, Axiom
Valuation has re-engineered traditional business valuation processes in these
three areas using expert systems, detailed proprietary industry databases, and
information technology to deliver objective and accurate valuation analysis at
prices that are unattainable from traditional valuation providers.
 
Axiom Valuation sells these standard services primarily through referral by
accounting firms, law firms, private equity firms, and financial advisory firms;
a selected list of referring firms are shown below.  In addition, Axiom
Valuation provides expert, valuation-related consulting services in the
following areas:
 
§
Merger and acquisition advisory services and fairness opinions

§
Litigation consulting and expert testimony on valuation-related issues

§
Valuation of warrants, options, and other derivative securities.

 
8/31/2012
Axiom Valuation Solutions
Page 30 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

 Appendix B: Professional Qualifications

--------------------------------------------------------------------------------

 
Stanley J. Feldman, Ph.D.
 
Dr. Feldman is Chairman and co-founder of Axiom Valuation Solutions based in
Wakefield, Massachusetts.  He is an expert in the valuation of complex financial
securities, including thinly traded equity and fixed income instruments, and
public and privately held businesses.  He is the architect of Axiom’s credit
risk and valuation platforms which are used to fair value both liquid and
illiquid investments of retirement plans, endowment funds and hedge funds. Dr.
Feldman is a leading expert in valuation issues related to Purchase Price
Accounting (FAS 141) and Goodwill Impairment (FAS 142), particularly as they
impact the valuation of intangible assets. Dr. Feldman has extensive background
in valuing complex capital structures of early and late stage VC and private
equity financed firms and has conducted numerous assignments to meet the
requirements of FAS 123R and IRS 409A.  He is a Daubert-qualified expert and has
provided expert testimony on numerous and complicated valuation issues. He has
taught and researched valuation issues as Associate Professor of Finance at
Bentley University in Waltham, Massachusetts.  Dr. Feldman was a member of the
Financial Accounting Standards Board’s (FASB) Valuation Resources Group, an
external advisory committee on valuation issues.
 
Dr. Feldman is the author of a professional book Principles of Private Firm
Valuation published by John Wiley Publishers in 2005.  He is also the principal
author of What Every Business Owner Should Know about Valuing Their Business
published by McGraw-Hill Professional Books in November 2002. He contributed the
“The Valuation of Private Firms” chapter for Fabozzi’s Handbook of Finance
(2008).
 
Dr. Feldman is also an expert on industry revenue and profit forecasting.  He
served as Senior Vice President for Industry and Regional Services at
DRI/McGraw-Hill in the late 1980s.  He directed DRI’s successful expansion into
detailed industry forecasting by region and by state for private sector and
government clients.
 
A sample of Dr. Feldman's valuation-related experience includes:
 
§
Valuing small cap public companies with thinly traded securities in U.S. and
international stock markets

§
Valuing unregistered shares of a publicly held company for gifting purposes
prior to an acquisition

§
Valuing GICs, CMOs, CDOs, CDSs, ABSs, Pass -throughs, structured investment
vehicles and credit linked notes

§
Determining the fair value of alternative investments, such as hedge funds,
funds of funds, and private equity funds for pension and endowment funds

§
Valuation for acquisitions and divestitures

§
Valuation of complex securities including warrants and contracts with embedded
options

§
Valuation of loan portfolios for a New York based hedge fund invested
predominantly in securities classified as level 3 under FAS 157.

§
Valuation of two failing Auction Rate Securities for a large university to serve
as the fair market value in a tender offer for repurchase by the university

§
Valuation of the Guaranteed Investment Contracts owned by the 401(k) fund for a
union of elevator installation, repair, and maintenance workers.

§
Valuation of the endowment fund for a small university, a majority of whose
investments are in level 2 and 3 securities.

§
Valuation of loan portfolios made up of level 3 securities for a global hedge
fund with investments totaling over $10 billion.

 
8/31/2012
Axiom Valuation Solutions
Page 31 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Related Experience
 
Dr. Feldman taught courses in corporate finance, business and financial policy,
and investments at both the graduate and undergraduate levels at Bentley
University - Waltham, MA for twenty years.  He was for many years a member of
the Board of Directors of the New England Economics Project, a regional
forecasting consortium.  Professor Feldman has written extensively on issues
related to business valuation and small business financing for both the Boston
Herald and the Boston Business Journal.
 
Prior to joining Data Resources, Professor Feldman was a senior economist with
Prudential Insurance Company.  In this capacity, he analyzed financial markets,
forecasted interest rates and helped develop asset allocation strategies for
those retirement assets that were actively managed by Prudential. Before joining
Prudential, Professor Feldman was an economist with the Federal Reserve Bank of
New York. Professor Feldman received a B.A. in economics from Hunter College,
City University of New York, and a Ph.D. from New York University.
 
Selected Publications
 
“The Valuation of Private Firms”, Handbook of Finance, Fabozzi, Editor, John
Wiley, 2008.
 
“Overcoming IRS Challenges to the Amount of Marketability Discount”, Estate
Planning, January 2005, pp. 33-35.
 
Principles of Private Firm Valuation, John Wiley, March 2005
 
What Every Business Owner Should Know About Valuing Their Business (with Dr. Tim
Sullivan and Roger Winsby), McGraw-Hill Professional Books, November 2002.
 
“A Note on Using Regression Models to Predict the Marketability Discount”,
Business Valuation Review, September, 2002
 
“Calculating Goodwill Impairment: Valuation Issues Raised by Financial
Accounting Statement 142”, Terra-Firma Publications, May 2002.
 
"Investor Attitudes Toward the Value of Corporate Environmentalism: New Survey
Findings" (with Peter Soyka) Journal of Environmental Quality Management, Autumn
1998.
 
“Does Improving a Firm’s Environmental Management System and Environmental
Performance Result in a Higher Stock Price?”  (with Peter Soyka and Paul Ameer
). Journal of Investing, Winter, 1997.
 
“Capturing the Business Value of EH&S Excellence” (with Peter Soyka).
Environmental Management Journal, Winter, 1997.
 
"Sources of Structural Change in the United States, 1963-1978: An Input-Output
Perspective" (with David McClain and Karen Palmer).  Review of Economics and
Statistics, Vol. LXIX, No. 3, August, 1987, pp. 503-510.
 
"Industry Analysis and Investment Decision-making Under Conditions of
Uncertainty." Managerial and Decision Economics, Vol. 4, No. 3, 1983, pp.
193-207.
 
"The Determinants of Profit Growth in the Manufacturing Sectors" (with Richard
DeKaser). Profits, Deficits, and Instability, D.B. Papadimitriou ed., Macmillan,
1992.
 
"The Impact of Productivity, Pricing, and Sales on Shareholder Wealth" (with
Timothy Sullivan). Data Resources Long-term Review, Summer, 1992, pp. 19-23.
 
"Has the Private Rate of Return on Industry R&D Increased?" (with Timothy
Sullivan and Richard DeKaser). Data Resources Long-Term Review, Winter, 1991,
pp. 21-24.
 
8/31/2012
Axiom Valuation Solutions
Page 32 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Evaluation of Citibank’s Debt Rating Model. This report reviewed Citibank’s debt
rating model, made suggestions for possible improvements and reviewed the
literature on credit risk and default modeling, October, 1997.
 
For more information on Dr. Feldman and Axiom Valuation Solutions, please visit
our web sites:
 
www.axiomvaluation.com
www.fairvalue157.com
www.hedgefundvalue.com



8/31/2012
Axiom Valuation Solutions
Page 33 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

 Appendix C: Valuation and Firm Financial Data

--------------------------------------------------------------------------------

 
Table C-1: Convertible Debt Income Stream and Conversion
Source: Axiom
 
[img019.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 34 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-2: Warrant Schedule
Source: Axiom
 
[img020.jpg]
 
Table C-3: Common Call Option Pricing
Source: Axiom
 
[img021.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 35 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-4: $0.50 Warrants and Convertible Debt Exercise Pricing
Source: Axiom
 
[img022.jpg]
 
Table C-5: Common Stock Liquidity Discount Put Option
Source: Axiom
 
[img023.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 36 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-6: July Common Stock Issue Liquidity Discount Put Option
Source: Axiom
 
[img024.jpg]
 
Table C-7: Convertible Debt Liquidity Discount Put Option
Source: Axiom
 
[img025.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 37 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-8: $0.50 Warrant Liquidity Discount Put Option
Source: Axiom
 
[img026.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 38 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-9: Stock Price Data for Public Guideline Firms
Source: Capital IQ
 
[img027.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 39 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-10: Stock Return Data for Public Guideline Firms
Source: Capital IQ and Axiom
 
[img028.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 40 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-11: Radio Loyalty Common Stock Price Volatility Calculation
Source: Axiom
 
[img029.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 41 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-12: P Beta Calculation
Source: Axiom
 
[img030.jpg]
 
Table C-13: SIRI Beta Calculation
Source: Axiom
 
[img031.jpg]
 
Table C-14: ROIAK Beta Calculation
Source: Axiom
 
[img032.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 42 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-15: CMLS Beta Calculation
Source: Axiom
 
[img033.jpg]
 
Table C-16: ETM Beta Calculation
Source: Axiom
 
[img034.jpg]
 
Table C-17: SALM Beta Calculation
Source: Axiom
 
[img035.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 43 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-18: BBGI Beta Calculation
Source: Axiom
 
[img036.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 44 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-19: Weighted Average Cost of Capital of Public Guideline Firms
Source: Axiom
 
[img037.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 45 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-20: Financial Data of Public Guideline Firms for the Credit Rating Model
Source: www.bondsonline.com, Journal of Finance and Axiom
 
[img038.jpg]
 
Table C-21: Cost of Debt for Public Guideline Firms
Source: www.bondsonline.com, Journal of Finance and Axiom
 
[img039.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 46 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-22: D/E Ratio for Public Guideline Firms
Source: www.bondsonline.com, Journal of Finance and Axiom
 
[img040.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 47 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-23: Corporate Yield Spreads in Industrial Segment as of 5/31/2012
Source: www.bondsonline.com, Journal of Finance and Axiom
 
[img041.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 48 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-24: Firm Specific Risk Premium
Source: Axiom
 
[img042.jpg]
 
Table C-25: Radio Loyalty Change in Net Fixed Assets Projections
Source: Axiom
 
[img043.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 49 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table C-26: Calculation of Cost of Debt
Source: Radio Loyalty and Axiom
 
[img044.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 50 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

 Appendix D: Industry Overview9

--------------------------------------------------------------------------------

 
Executive Summary
 
The Radio Broadcasting industry is struggling to retain its relevance and
audience because of competition from digital media. The industry suffers
particularly due to its limited interaction with listeners and heavy reliance on
advertising. Before the recession, radio stations benefited from being a
long-standing part of advertising budgets, and revenue peaked at $20.0 billion
in 2006. When the recession took hold in 2008, companies in many sectors slashed
advertising budgets and continued lowering them through 2010. Radio advertising
was hit particularly hard as companies focused more on maintaining a TV presence
and growing their footprint online. IBISWorld estimates that industry revenue
will decline at an average annual rate of 3.7% during the five years to 2012,
including a modest decrease of 0.3% in 2012 to bring revenue to $16.9 billion.


The decline in radio advertising led many radio stations to write down losses in
assets. It also forced many broadcasters to restructure operations to minimize
losses. To make matters worse, competition from other media outlets has
increased, especially with streaming media development and the increasing
capacity of portable music players. The costs of restructuring combined with
competition pulled profit down to 4.8% of 2012 revenue, representing a decline
from 7.0% in 2007. Still, technology has also helped the industry: Satellite and
digital radio have become more prevalent since 2007. These formats offer
consumers high-quality audio and a wider music selection that is comparable to
other digital music formats.


The economy is projected to recover during the five years to 2017, and
advertising budgets will follow. The industry is well established within many
companies’ media mixes, and radio’s role will not be eliminated overnight.
Instead, it will diminish slowly as companies dedicate more resources to
reaching consumers online. Also, a new law may force radio broadcasters to pay
performers a fee for playing their music. If this performance tax is enacted, it
will lead to further industry restructuring. Amid these uncertainties, IBISWorld
projects that revenue will grow at an average annual rate of 1.6% to $18.3
billion during the five years to 2017.
 
Key External Drivers
Per capita disposable income
 
Trends in real household disposable income are affected by the rate of
employment growth and from interest and tax rate changes. This factor directly
affects advertising expenditure on the radio because corporations are most
likely to spend money on advertising when their advertising can stimulate sales
in the short term. As a result, when consumers have higher disposable income,
advertisers are most likely to advertise on the radio. This driver is expected
to increase slowly during 2012, representing a potential opportunity for the
industry.
______________________________
9 Source: IBISWorld Report for NAICS 51311: “Radio Broadcasting in the U.S.”,
July 2012
 
8/31/2012
Axiom Valuation Solutions
Page 51 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Total US advertising expenditure
 
The industry is significantly affected by trends in advertising expenditure and
demand from the allocations that advertising agencies budget for their clients.
As the economy continues to improve, advertising expenditure will also grow,
resulting in steady growth over the next few years. This driver is expected to
increase during 2012.
 
Total vehicle miles
 
The industry is affected by the amount of time that people spend in their cars
because between 30.0% and 60.0% of radio listening occurs in cars. The industry
is also affected by current convergence of media, telecommunications and
information technology and the emergence of new digital media that can be used
in cars. This driver is expected to increase slowly in 2012 as job creation
gradually ramps up and causes more people to spend time commuting.
 
Number of broadband connections
 
The increasing presence of low-power radio stations and online radio will
potentially fragment the markets for this industry and lead to higher
competition. New technologies also have the potential to alter the way that
people listen to music on a daily basis. This driver is expected to increase
during 2012, creating a potential threat to the industry.
 
Current Performance
 
Radio broadcasters were already fending off competition from podcasts, MP3
players and streaming radio by the time the recession took hold in 2008. During
the downturn, radio’s struggles were exacerbated when companies that purchase
commercials made drastic cuts to their advertising budgets. This trend crippled
the Radio Broadcasting industry, which relies on ad buying for about 90.0% of
its revenue. Major companies like Clear Channel, Sirius XM and Citadel were
forced to restructure in response to the harsh operating environment. (Radio
stations that operate exclusively online, such as Pandora, are excluded from
this industry.) IBISWorld estimates revenue to decline at an average annual rate
of 3.7% to total $16.9 billion over the five years to 2012, but higher
advertising spending is expected to keep revenue decline to 0.3% in 2012.
 
Depressed operations
 
Radio stations throughout the United States recorded crushing reductions to the
value of their licenses and business operations from 2008 to 2010. The decline
in advertising revenue resulted in deep operating losses for many radio
broadcasting companies. For instance, Citadel had an operating loss of 118.0% of
revenue, pushing the company into bankruptcy by the end of 2009. The tumultuous
operating conditions spurred a flurry of write downs, mergers and other
restructuring activities. Because of the costs associated with restructuring,
industry profit margins fell from 7.0% in 2007 to an estimated 4.8% in 2012.
 
8/31/2012
Axiom Valuation Solutions
Page 52 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Nevertheless, the industry began recovering in 2011. A prime example of the
industry’s improving fortunes is Cumulus’ purchase of Citadel less than a year
after Citadel’s exit from Chapter 11 bankruptcy. The acquisition also confirms
that a larger network of stations is more able to face the industry’s particular
challenges.
 
Advertising dip led to restructuring
 
A large network of stations is able to operate most effectively in this industry
because most stations have two advertising revenue channels. Local sales teams
drive the bulk of advertising revenue, which stems from local sources, while
another sales team represents each radio network nationally. Consolidation
eliminates the number of sales teams needed on both levels, decreasing the cost
of operations. Merging allows for other ways to boost efficiency, such as
sharing broadcasting or recording equipment.


Low spending on advertising throughout the recession forced radio broadcasters
to slim down operations to survive. Imminent bankruptcy was also a significant
driver behind the 2008 merger of satellite radio companies Sirius and XM.
Meanwhile, persistent losses forced Clear Channel, which was purchased by a
private equity group in 2008, to sell a significant number of broadcasting
stations, mostly to its chief competitors.


Consolidation and restructuring caused a fundamental shift in industry
operations. Since 2007, the number of industry establishments has declined at an
average yearly rate of 3.7%, and employment fell at an average annual rate of
3.0%. With a total of 8,784 establishments and 107,351 employees in 2012, the
industry is operating with relatively low capital.
 
Expanding radio’s reach
 
Through incorporating digital signals, radio broadcasters are expanding the
industry’s reach. Many radio stations are adopting high-definition (HD) radio,
which they transmit digitally. This technology improves the quality and strength
of radio signals, thus increasing the reach of radio station transmissions.
Furthermore, more mobile devices, such as cell phones and music players, receive
these digital signals. This innovation has greatly eased radio access for a
variety of audiences. As a result, HD radio boosts the attractiveness of radio
to advertisers. According to media and marketing research firm Arbitron’s 2012
study (entitled “The Infinite Dial”), about 29.0% of Americans listen to online
radio in 2012, compared to just 22.0% in 2011 and only 11.0% in 2007.
 
Most broadcasters adopted the radio data system (RDS) over the past five years,
which further enhanced radio’s capabilities. RDS sends out a signal to devices
that identifies the title and artist of the song being played, enabling
listeners to easily identify what they are listening to. By adopting these
technologies, the Radio Broadcasting industry is improving its user-friendliness
and securing its spot in an environment where different media are becoming
increasingly interconnected.
 
8/31/2012
Axiom Valuation Solutions
Page 53 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Industry Outlook
 
In the coming years, radio broadcasters will face increasing competition from
online streaming radio, podcasts and portable music players. Many firms will
struggle to compete for limited advertising dollars, resulting in continued
consolidation. IBISWorld anticipates a recovery for the industry, but only in
comparison to the steep declines it experienced between 2008 and 2010. Satellite
radio companies may come out ahead as their subscription-based, commercial-free
and premium content enables them to gain market share.


IBISWorld forecasts that the Radio Broadcasting industry’s revenue will grow at
an average annual rate of 1.6% through 2017, including a 2.4% increase in 2013.
The $18.3 billion in revenue anticipated for 2017 will be well below the peak in
2006 because the industry will continue to lose listeners to MP3 players and
other digital media. As a result, profit will remain low and stations will
continue to restructure.
 
Consolidation
 
The most likely acquisition targets are local and independent stations because
companies looking to buy radio ads prefer “one-stop shops” that reach a wider
geographic area than lone radio stations. Additionally, multiple stations help
reduce transaction costs and benefit from economies of scale in management time
and in negotiating equipment and other purchasing costs. As a result, larger
companies have a higher likelihood of profitability and staying in business.
Larger mergers, following that of Cumulus and Citadel (pending its approval),
are also a real possibility as radio stations struggle to remain relevant to
consumers and advertisers alike.


Restructuring will coincide with a decrease in employment opportunities within
the industry. As companies merge operations, they will combine sales departments
and reduce employee numbers. Over the five years to 2017, IBISWorld anticipates
that industry employment will grow an average of just 0.1% each year to about
107,794 people in 2017.
 
Slow Recovery
 
Radio commercials have long been a staple in advertising budgets. As part of the
status quo, the industry held its ground when alternate forms of media began to
emerge in the early 2000s. But companies in most sectors slashed advertising
budgets in 2008, and budgets stayed low through 2010. While economic recovery is
projected to result in a 2.1% annualized increase in advertising spending
through the next five years, radio can no longer expect its share of the pie to
remain untouched.


8/31/2012
Axiom Valuation Solutions
Page 54 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
During the recession, smaller local companies were the first to cut advertising
spending, but as sentiment improves, they are anticipated to become the main
source of radio funding. Unlike national firms, these companies are less able to
find comparable alternatives to reaching a local audience. For example, it is
more difficult to target the majority of residents within a specific town on the
internet versus on a local radio station. A focus on local events may give
broadcasters an advantage with advertisement pricing because local advertising
often makes up the majority of a radio station’s revenue.


Advertising will remain the dominant revenue stream for radio stations, but it
will likely remain restricted as companies focus on a wider media blend. The
gradual recovery started in 2011 and will expand advertising budgets over the
next five years, with radio revenue getting a corresponding boost through higher
prices for commercials. The industry will also experience a rise in listeners,
as falling unemployment causes Americans to spend more time in their cars and at
work, where they are most likely to tune in. Larger audiences will contribute to
expected 0.8% annualized growth in the number of companies to 6,398 in 2017. An
increased audience will also help radio broadcasters bring in more advertising
revenue.
 
Spotlight on satellite
 
Throughout the industry’s slow rebound, satellite radio may emerge as a strong
force. A merger during the economic downturn allowed the two main satellite
radio companies, Sirius and XM, to avoid bankruptcy. The merger resulted in a
new company, Sirius XM Radio. Satellite radio’s dual revenue streams of
advertising and subscription fees have already given the company an edge. The
stability of this business model allows satellite radio firms to combine
resources and cut down on redundant programming and overhead costs, leading to
higher profit margins.


Sirius XM weathered the economic storm better than radio stations that rely
solely on advertising by growing its subscriber base, which rose 8.0% in 2011
alone. In comparison, traditional radio audience numbers stagnated over the past
five years. The company’s flourishing subscriber base can be attributed to the
superior content it delivers. Satellite radio delivers higher-quality audio and
premium talk-radio content that can compete with podcasts and commercial-free
music channels. As a result, it can successfully hold up to the threat of MP3
players and other emerging digital media. IBISWorld anticipates that satellite
radio will continue to gain traction and expand its market share from about
16.0% of revenue in 2012 to about 20.5% by 2017.
 
8/31/2012
Axiom Valuation Solutions
Page 55 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

 Appendix E: The U.S Economic Outlook10

--------------------------------------------------------------------------------

 
General Overview
 
The contours of the global economy have changed dramatically in the last twelve
months. Economic slowdowns in China, India, and Brazil coupled with financial
fractures in the Euro zone, leaves the U.S. as one of the few economies that
will be on an upward growth trajectory in the next six to twelve months.
Although the U.S. economic recovery is modest by any measure of economic
performance, two factors have developed that are likely to generate significant
incremental economic demand over the next two years. The primary driver is the
degree of excess inflation adjusted liquidity available to support the purchase
of goods and services which in turn will drive employment. The second factor
relates to the credit system which was severely damaged in the financial crisis
and now has recovered allowing the excess liquidity to find its way to various
parts of the capital markets. While housing has been a weak spot for some time,
the bottom has been reached. Demand for housing will increase substantially over
the next eighteen months, giving rise to strong demand for related consumer
durables. In short, the economic expansion will likely increase at a faster pace
during the second half of 2012 than in any time during the economic recovery to
this point.


This more upbeat view will not likely be side tracked by election year politics
or short-term factors impacting the price of oil which has increased
significantly, driven by the Iranian trade embargo. Interest rates, which remain
at historically low levels, will not increase significantly between now and year
end. Inflation will also be contained. While faster pace economic activity is
usually associated with rising inflation, this will not be the case in 2012. The
central reason is that global demand will not be pressing up against global
capacity. Put differently, national economic cycles are not in sync which
reduces price pressures globally as weaker economies supply needed resources to
economies that are expanding relatively faster. The U.S. economy is the primary
beneficiary of these developments.


The upshot is that real economic growth in 2012 will be about 3.0% with growth
in 2013 registering 3.6%. First, the growth in excess real liquidity (real M2
growth less its two year moving average) continues to expand at a rapid pace.
This development always translates to a period of sustained real economic
growth. Second, C&I loans have been increasing since August of 2011 indicating
that the banking system has returned to a more healthy condition. Recent stress
tests appear to support this conclusion. These factors normally support above
trend economic growth.


The unemployment rate will fall below 8% by year-end. We expect inflation to
stay below 2% for the remainder of 2012 but begin to increase during the first
half of 2013 as inflationary expectations associated with renewed global
expansion take hold. Both short- and long-term rates will begin rising during
the first half of 2013, with long rates increasing by more than short rates.
__________________
10 This forecast is Axiom Valuation Solutions’ Winter/Spring 2012 economic
outlook. Axiom Valuation Solutions produces an economic outlook twice a year.
 
8/31/2012
Axiom Valuation Solutions
Page 56 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Although there has been flight to the dollar, we view this as a relatively
short-term phenomenon.  In the longer term, we expect the dollar to depreciate
against a market basket of currencies. There are three main factors driving
this. The first is the increase in dollar availability associated with Fed
actions. The second is a continuation by the world’s central banks of
diversifying their reserve base away from the dollar. The Yuan, which currently
is loosely pegged to the dollar, has begun to trade, which means it is only a
matter of time before the Yuan becomes part of the global reserve base. The
dollar will continue to be the dominant reserve currency, but its status will
diminish.
 
At this juncture, the major risks to this outlook are predominately political.
The first takes the form of potential military hostilities with Iran being the
major protagonist. The second emanates from the perceived fallout from global
capital flows and open markets which place enormous pressures on U.S. business
to compete. The inability and/or unwillingness of U.S. businesses to compete in
a global market accompanied by lack of sustained employment growth creates
incentives for affected constituencies to petition the government to protect
them, at least temporarily, by limiting imports, restricting outsourcing to
lower-wage countries, and preventing or limiting foreign ownership of U.S.
assets.


In an election year with both political parties not inclined to cooperate on
defining issues like taxes and the size of government, there is little that the
public sector can do other than wait until we know the outcome of the
Presidential election. Monetary easing by the Federal Reserve will do little to
promote additional real growth given the economy is already awash with
liquidity, and interest rates are already at historically low levels. Although
the rest of the world is still dependent on U.S. economic activity, it is far
less dependent than in the past. Developing economies in Asia and South America
are expanding organically, albeit at a slower rate than last year, creating a
demand for U.S. goods and services. We expect demand from developing countries
to be a major economic force going forward.
 
8/31/2012
Axiom Valuation Solutions
Page 57 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Gross Domestic Product and the Inflation Outlook
 
Table 3-1 and Table 3-2 below present our forecast for real GDP growth and real
GDP respectively.
 
Table 3-1: Real GDP Growth Forecast
Source: Winter/Spring 2012 Economic Forecast
 
[img045.jpg]
 
Table 3-2: Real GDP Forecast in Billions of Dollars
Source: Winter/Spring 2012 Economic Forecast
 
[img046.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 58 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Real consumption expenditures will pick up momentum in 2012 as real incomes
increase with expected increases in employment. We expect this to continue
through 2013 and beyond. Residential construction spending declined in 2011, but
we expect it to register substantive growth in 2012 and over the longer term.
Non-residential investment will expand in 2012, led by equipment and software
investment. New industrial and commercial building investment will expand in
2012.  Outsourcing and the use of the internet, which allows workers to
collaborate at a distance, have reduced the need to expand office space as the
economy has expanded.  In the long run, these developments will be less
operative, and new industrial and office space will be required to house an
expanding workforce.


Economic expansion will result in a widening trade deficit as imports continue
to expand faster than exports. Dollar weakness will provide some impetus to
exports and place upward pressure on import prices and hence inflation.


Table 3-3 below shows the inflation forecast for GDP and its components.
 
Table 3-3: Inflation Forecast
Source:  Winter/Spring 2012 Economic Forecast
 
[img047.jpg]
 
The global energy picture has changed significantly in the last eighteen months.
New sources of gas in the lower 48 have resulted in a major decline in natural
gas prices. We expect that this incremental supply will moderate any upward
price pressure emanating from substantial incremental demand for natural gas
resulting from major energy users switching to natural gas from other sources
like coal. Coal prices will likely decline as utilities and others move to
cleaner and relatively less expensive energy sources. Oil prices will likely
decline over the next several years, the current price run-up notwithstanding.
Increased oil production from Canada will find its way to the U.S. In addition,
technological advances that have reshaped the natural gas sector are also
boosting domestic oil supply. In short, significant energy-induced inflation is
not likely over the next several years even with the uptick in global economic
growth that we expect by year end 2013.
 
8/31/2012
Axiom Valuation Solutions
Page 59 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Table 3-4 shows the projections for nominal GDP and its components.
 
Table 3-4: Nominal GDP Forecast in Billions of Dollars
Source: Winter/Spring 2012 Economic Forecast
 
[img048.jpg]
 
The Interest Rate Outlook
 
Chart 3-5 shows the forecast for both the one-year Treasury Bill and the
ten-year Treasury Bond.
 
Chart 3-5:  Interest Rate Forecast
Source:  Winter/Spring 2012 Economic Forecast
 
[img049.jpg]
 
8/31/2012
Axiom Valuation Solutions
Page 60 of 63

 
 

--------------------------------------------------------------------------------

 
 
 
 
Both short-term and long-term interest rates were at historically low levels in
2011, reflecting the extent of the economic weakness, an easing Fed policy, and
increased funding to financial institutions. As the economy begins to recover,
we expect rates to rise, with long rates reflecting an increase in expected
inflation in response to a relatively easy monetary policy and a depreciating
dollar.
 
Summary
 
The U.S. economy will register stronger growth going forward than it did in the
earlier years of the current economic expansion.  Inflation and interest rates
will increase but in the near-term these increases will likely be moderate.


8/31/2012
Axiom Valuation Solutions
Page 61 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 

--------------------------------------------------------------------------------

Appendix F: Certification and Conditions

--------------------------------------------------------------------------------

 
Appraisal Certification
 
Axiom Valuation hereby certifies the following statements regarding this
business value estimate:
 
§
We have not personally inspected the assets, properties, or business interests
encompassed by this appraisal.

§
We have no present or prospective future interest in the assets, properties, or
business interests that are the subject of this business value estimate.

§
We have no personal interest or bias with respect to the subject matter of this
report or the parties involved.

§
Our compensation for making the appraisal is in no way contingent upon the value
reported or upon any predetermined value.

§
To the best of our knowledge and belief, the statements of facts contained in
this report, upon which the analyses, conclusions, and opinions expressed herein
are based, are true and correct

§
Our analyses, opinions, and conclusions were developed, and this report has been
prepared, in conformity with the Uniform Standards of Professional Appraisal
Practice, as promulgated by The Appraisal Foundation, except where noted.

§
Subject to certain limitations the reported analyses, opinions, and conclusions
were developed, and this report has been prepared, in conformity with the
requirements of the Code of Professional Ethics and the Standards of
Professional Appraisal Practice of The Appraisal Institute, of the American
Society of Appraisers, and of the other professional organizations, unless
otherwise stated.

§
We have not performed a historical analysis of the business’s financial
statements.  We assume that the financial and related information supplied by
the firm’s representative reflects the normal operation of the business.  To the
extent this is not an accurate representation, the analysis and conclusions
drawn are not valid and shall not be represented in any context that implicitly
or explicitly suggests that Axiom Valuation and its representatives believe the
business value estimate to be accurate.

 
8/31/2012
Axiom Valuation Solutions
Page 62 of 63

 
 

--------------------------------------------------------------------------------

 
 
Valuation of Capital Structure for Radio Loyalty
 
 
Statement Of Contingent And Limiting Conditions
 
This appraisal is made subject to these general contingent and limiting
conditions:
 
§
We assume no responsibility for the legal description or matters including legal
or title considerations.  Title to the subject assets, properties, or business
interests is assumed to be good and marketable unless otherwise stated.

§
The subject assets, properties, or business interests are appraised free and
clear of any or all liens or encumbrances unless otherwise stated.

§
We assume responsible ownership and competent management with respect to the
subject assets, properties, or business interests

§
The information furnished by others is believed to be reliable.  However, we
issue no warranty or other form of assurance regarding its accuracy.

§
We assume no hidden or unapparent conditions regarding its accuracy.

§
We assume that there is full compliance with all applicable federal, state, and
local regulations and laws unless the lack of compliance is stated, defined, and
considered in the appraisal report.

§
We assume that all required licenses, certificates of occupancy, consents, or
legislative or administrative authority from any local, state, or national
government, or private entity or organization have been or can be obtained or
reviewed for any use on which the opinion contained in this report is based.

§
Unless otherwise stated in this report, we did not observe, and we have no
knowledge of, the existence of hazardous materials with regard to the subject
assets, properties, or business interests.  However, we are not qualified to
detect such substances.  We assume no responsibility for such conditions or for
any expertise required to discover them.

§
Possession of this report does not carry with it the right of publication.  It
may not be used for any purpose by any person other than the client whom it is
addressed without our written consent and, in any event, only with proper
written qualifications and only its entirety.

§
We, by reason of this opinion, are not required to furnish a complete value
estimate report, or to give testimony, or to be in attendance in court with
reference to the assets, properties, or business interests in question unless
arrangements have been previously made.

§
Neither all nor any part of the contents of this report shall be disseminated to
the public through advertising, public relations, news, sales, or other media
without our prior written consent and approval.

§
The analyses, opinions, and conclusions presented in this report apply to this
engagement only and may not be used out of context presented herein.  This
report is valid only for the effective date(s) specified herein and only for the
purpose(s) specified herein.

 
8/31/2012
Axiom Valuation Solutions
Page 63 of 63

 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT F
 
FINANCIAL STATEMENTS OF SELLER AS OF MAY 31, 2012 (UNAUDITED)
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
RADIOLOYALTY, INC.
BALANCE SHEET
(UNAUDITED)
AS OF MAY 31, 2012
 
ASSETS
Current Assets
     
Cash
  $ 944  
Accounts Receivable
    524,632  
Prepaid Expenses
    17,351  
Total Current Assets
    542,927  
Property & Equipment, net of Accumulated Depreciation of $21,186
    109,549  
Other Assets
    23,993  
Total Assets
  $ 676,469            
LIABILITIES AND STOCKHOLDERS’ EQUITY
Current Liabilities
       
Accounts Payable and Accrued Expenses
  $ 709,626  
Related Party Payable
    101,832  
Factor Line of Credit
    146,800  
Total Current Liabilities
    958,258  
Convertible Promissory Note, Net of $7,294 Debt Discount
    42,706  
Related Party Convertible Promissory Notes, Net of $32,996 Debt Discount
    192,004  
Total Noncurrent Liabilities
    234,710  
Total Liabilities
    1,192,968  
Commitments and Contingencies
       
Stockholders’ Deficiency
       
Common Stock, $0.001 Par Value, 20,000,000 Shares Authorized, 10,445,000 Shares
Issued and Outstanding
    10,445  
Additional Paid in Capital
    125,329  
Accumulated Deficit
    (652,273 )
Total Stockholders’ Deficiency
    (516,499 )
Total Liabilities and Stockholders’ Deficiency
  $ 676,469  

 
The accompanying notes are an integral part of the financial statements.
 
 
F-1

--------------------------------------------------------------------------------

 
 
RADIOLOYALTY, INC.
UNAUDITED STATEMENTS OF OPERATIONS
FOR THE PERIOD SINCE INCEPTION (NOVEMBER 30, 2011)
THROUGH MAY 31, 2012
 
Net Revenues
  $ 1,111,814  
Costs of Sales
    944,161  
Gross Profit
    167,653  
Operating Expenses
       
Consultants
    184,199  
Office Rents
    97,378  
Professional Fees
    68,552  
Officer Compensation
    55,632  
Other Operating Expenses
    176,210  
Total Operating Expenses
    581,971  
Loss From Operations
    (414,318 )
Interest Expense
    (37,308 )
Provision for Income Taxes
    -  
Net Loss
  $ (451,626 )
Dividends
    (200,647 )
Net Loss Attributable to Common Shareholders
  $ (652,273 )          
Basic Net Loss Per Share
  $ (0.06 )
Diluted Net Loss Per Share
  $ (0.06 )
 
       
Number of Common Shares Used to Compute Net Loss per Common Share
       
Basic
    10,348,579  
Diluted
    10,348,579  

 
The accompanying notes are an integral part of the financial statements.
 
 
F-2

--------------------------------------------------------------------------------

 
 
RADIOLOYALTY, INC.
UNAUDITED STATEMENT OF CASH FLOWS
FOR THE PERIOD FROM INCEPTION (NOVEMBER 30, 2011)
 THROUGH MAY 31, 2012
 
Cash Flows From Operations:
     
Net Loss
  $ (451,626 )
Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities:
       
Depreciation
    25,538  
Accretion of Debt Discounts
    4,884  
Stock Based Compensation
    10,600  
Changes in Assets and Liabilities
       
Increase in Accounts Receivable
    (24,156 )
Increase in Prepaid Expenses
    (17,351 )
Increase in Other Assets
    (8,780 )
Increase in Accounts Payable
    116,752  
Increase in Related Party Payable
    101,832  
Net Cash Used in Operating Activities
    (242,306 )
Cash Flows Used in Investing Activities:
       
Purchase of Computer Hardware
    (8,449 )
Net Cash Used in Investing Activities
    (8,449 )
Cash Flows Provided by Financing Activities:
       
Proceeds From Issuance of Convertible Promissory Note
    50,000  
Proceeds From Issuance of Related Party Convertible Promissory Notes
    54,900  
Proceeds From Factor Line of Credit
    858,562  
Factor Fees
    25,471  
Customer Payments to Factor
    (737,233 )
Net Cash Provided by Financing Activities
    251,700  
Net Increase in Cash and Cash Equivalents
    944  
Cash and Cash Equivalents – Beginning
    -  
Cash and Cash Equivalents – Ending
  $ 944  
Supplemental Cash Flow Information:
       
Cash Paid for Interest
  $ -  
Cash Paid for Income Taxes
  $ -  
Supplemental Non-Cash Investing and Financing Transactions
       
Accounts Receivable Acquired in Asset Acquisition
  $ 500,476  
Application Sourcecode Acquired in Asset Acquisition
  $ 77,185  
Security Deposits Acquired in Asset Acquisition
  $ 15,213  
Accounts Payable Acquired in Asset Acquisition
  $ 592,874  
Beneficial Conversion Feature
  $ 45,174  
Contribution of Assets by Shareholder in Exchange for Issuance of Related Party
Convertible Promissory Note
  $ 45,100  
Dividend, Distribution of Assets to Shareholder
  $ 83,020  
Dividend, Increase in Related Party Convertible Promissory Note in Exchange for
Contribution of Assets
  $ 117,627  

 
The accompanying notes are an integral part of the financial statements.
 
 
F-3

--------------------------------------------------------------------------------

 
 
RADIOLOYALTY, INC.
NOTES TO FINANCIAL STATEMENTS
FOR THE PERIOD FROM INCEPTION (NOVEMBER 30, 2011)
THROUGH MAY 31, 2012
 
NOTE 1 - NATURE OF BUSINESS


RadioLoyalty, Inc. (the “Company”) was incorporated on November 30, 2011 under
the laws of the State of California. The Company’s business model and technology
is the result of several years of innovation and development by its controlling
shareholders. The Company aggregates, organizes and monetizes advertising
opportunities within the Internet and terrestrial radio broadcasting sector. The
Company currently contracts with over 1,000 radio broadcasters. These customers
are provided with free Internet streaming for their audio broadcasts in exchange
for a revenue sharing arrangement whereby the Company manages each radio
broadcaster’s Internet and mobile advertising. The Company offers advertisers
highly targeted audiences across the Company’s entire radio broadcaster
listenership. Advertisements are generally in video and display formats.
Additionally, the Company contracts for Internet bandwidth across the entire
radio broadcaster network, manages its own hosting facility and co-hosts another
facility in order to optimizes the data processing.


NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES


Fiscal Year


The Company’s fiscal year end is August 31. References to 2012, for example,
refer to the fiscal year ending August 31, 2012.


Basis of Presentation


The accompanying interim financial statements have been prepared in accordance
with accounting principles generally accepted in the United States of America
and the rules of the Securities and Exchange Commission (“SEC”). In the opinion
of management, all adjustments necessary in order for the financial statements
to be not misleading have been reflected herein.  The results of operations for
interim periods are not necessarily indicative of the results to be expected for
the full year.


Going Concern


The Company’s financial statements are prepared using accounting principles
generally accepted in the United States of America applicable to a going
concern, which contemplates the realization of assets and liquidation of
liabilities in the normal course of business.  For the period from inception,
November 30, 2011, through May 31, 2012, the Company recorded a net loss of
$45,626. The net loss indicates that the Company may have difficulty in
continuing as a going concern.
 
Management is confident that additional capital can be raised in order to
support marketing costs, content costs and media buying costs associated with
management’s short-term business plan. From May 31, 2012 through August 31,
2012, the Company has successfully raised a significant amount of capital.
However, the ability of the Company to continue as a going concern is dependent
on the successful execution of the business plan in order to reach break-even
and become profitable.  If the Company is unable to become profitable, the
Company could be forced to modify its business operations or possibly cease
operations entirely.  Management cannot provide any assurances that the Company
will be successful in its operations.  The accompanying financial statements do
not include any adjustments that might be necessary if the Company is unable to
continue as a going concern.
 
 
F-4

--------------------------------------------------------------------------------

 


Use of Estimates


The preparation of financial statements in conformity with accounting principles
generally accepted in the United States requires management to make estimates
and assumptions that affect reported amounts of assets and liabilities and
disclosure of contingent assets and liabilities at the date of the financial
statement and the reported amounts of revenues and expenses during the reporting
period. Actual results could differ from the estimates.


Financial Instruments


The Financial Accounting Standards Board issued   ASC (Accounting Standards
Codification) 820-10 (SFAS No. 157), “Fair Value Measurements and Disclosures”
for financial assets and liabilities. ASC 820-10 provides a framework for
measuring fair value and requires expanded disclosures regarding fair value
measurements.  FASB ASC 820-10 defines fair value as the price that would be
received for an asset or the exit price that would be paid to transfer a
liability in the principal or most advantageous market in an orderly transaction
between market participants on the measurement date.  FASB ASC 820-10 also
establishes a fair value hierarchy that requires an entity to maximize the use
of observable inputs, where available. The following summarizes the three levels
of inputs required by the standard that the Company uses to measure fair value:



 
Level 1:  Quoted prices in active markets for identical assets or liabilities




 
Level 2:  Observable inputs other than Level 1 prices, such as quoted prices for
similar assets or liabilities; quoted prices in markets that are not active, or
other inputs that are observable or can be corroborated by observable market
data for substantially the full term of the related assets or liabilities.




 
Level 3:  Unobservable inputs that are supported by little or no market activity
and that are significant to the fair value of the assets or liabilities.



The Company’s financial instruments consist of cash and cash equivalents,
accounts payable and accrued expenses.  The carrying amounts of such financial
instruments as of May 31, 2012 were determined according to the following
inputs: 



   
Observable
Inputs
   
Observable Inputs
Other Than
Level 1 Prices
   
Unobservable
Inputs,
significant
   
Total
     
Level 1
   
Level 2
   
Level 3
                                 
Accounts Receivable
  $ -     $ 524,632     $ -     $ 524,632  
Accounts Payable
    -       709,626       -       709,626  
Related Party Payable
    -       101,832       -       101,832  
Factor Line of Credit
    -       146,800       -       146,800  
Convertible Promissory Note, Net
    -       42,706       -       42,706  
Related Party Convertible Promissory Notes, Net
    -       192,004       -       192,004       $ -     $ 1,570,800     $ -    
$ 1,570,800  

 
 
F-5

--------------------------------------------------------------------------------

 
 
Cash Equivalents


For purposes of reporting cash flows, the Company considers all short-term
investments with an original maturity of three months or less to be cash
equivalents.


Accounts Receivable


The Company’s accounts receivable are trade receivables from advertising
partners and advertising networks.  The Company expects to collect the
receivables within 90 days of the invoicing date.  An allowance for doubtful
accounts has been established at zero, based on collection experience since
November 30, 2011.


Property & Equipment


Property and equipment are stated at cost less accumulated depreciation and
depreciated using straight-line methods over the estimated useful lives of the
related assets ranging from 15 months to 3 years.  Maintenance and repairs are
expensed currently. Any significant improvement that extends the useful life of
existing assets is capitalized.  When equipment is retired or disposed, the
costs and related accumulated depreciation are eliminated and the resulting
profit or loss is recognized in income.


Capitalized Software


Costs related to certain software and website development activities are
expensed as incurred (such as planning and operating stage activities) in
accordance with ASC 350-40, Internal Use Software. Costs relating to certain
website application and infrastructure development are generally capitalized,
and are amortized over their estimated useful lives, generally three years.


Management evaluates the useful lives of its websites and capitalized software
on an annual basis and tests for impairment whenever events or changes in
circumstances occur that could impact the recoverability of these assets.
 
The Company capitalized $164,557, respectively, of software during the period
from inception, November 30, 2011, through May 31, 2012. Amortization expense
associated with software totaled $17,215 and $0 during the period from
inception, November 30, 2011, through May 31, 2012.


Long-lived Assets


The Company accounts for long-lived assets under the FASB (Financial Accounting
Standards Board) ASC (Accounting Standard Codification) 340-10 Other Assets and
Deferred Costs,  (SFAS 142 and 144): “Accounting for Goodwill and Other
Intangible Assets” and “Accounting for Impairment or Disposal of Long-Lived
Assets”). In accordance with ASC 340-10, long-lived assets, goodwill and certain
identifiable intangible assets held and used by the Company are reviewed for
impairment whenever events or changes in circumstances indicate that the
carrying amount of an asset will not be recoverable. For purposes of evaluating
the recoverability of long-lived assets, goodwill and intangible assets, the
recoverability test is performed using undiscounted net cash flows related to
the long-lived assets.
 
 
F-6

--------------------------------------------------------------------------------

 


Debt Discount


The Company has routinely issued convertible promissory notes since its
inception, November 30, 2011 and through August 31, 2012. In connection with
each issuance, the Company issued stock warrants. The value of the stock
warrants and the beneficial conversion feature associated with the conversion
option of each convertible promissory note are recorded upon issuance as a
reduction of the convertible promissory note principal and an increase to
additional paid in capital. The debt discount is then amortized over the term of
the convertible promissory note. Amortization is classified as interest expense.


Revenue Recognition


Revenues are recorded when earned. The Company enters into third party
advertising contracts with certain advertising partners, affiliates, networks
and agencies. Contract pricing is determined on a case-by-case basis and depends
on the perceived quality of the target audience. The quality of the audience is
perceived by the advertiser based on a number of attributes but is primarily
focused on the size of the target audience in addition to how well the
attributes of that audience match the profile of the potential customer the
advertisement was designed to reach.


Income Taxes


The Company accounts for income taxes using the liability method prescribed by
ASC 740, “Income Taxes.” Under this method, deferred tax assets and liabilities
are determined based on the difference between the financial reporting and tax
bases of assets and liabilities using enacted tax rates that will be in effect
in the year in which the differences are expected to reverse. The Company
records a valuation allowance to offset deferred tax assets if based on the
weight of available evidence, it is more-likely-than-not that some portion, or
all, of the deferred tax assets will not be realized. The effect on deferred
taxes of a change in tax rates is recognized as income or loss in the period
that includes the enactment date.


The Company applied the provisions of ASC 740-10-50, “Accounting For Uncertainty
In Income Taxes”, which provides clarification related to the process associated
with accounting for uncertain tax positions recognized in our financial
statements. Audit periods remain open for review until the statute of
limitations has passed. The completion of review or the expiration of the
statute of limitations for a given audit period could result in an adjustment to
the Company’s liability for income taxes. Any such adjustment could be material
to the Company’s results of operations for any given quarterly or annual period
based, in part, upon the results of operations for the given period. As of May
31, 2012, the Company had no uncertain tax positions, and will continue to
evaluate for uncertain positions in the future.


The Company generated a deferred tax credit through net operating loss
carryforward of approximately $149,000. However, a valuation allowance of 100%
has been established.


Interest and penalties on tax deficiencies recognized in accordance with ASC
accounting standards are classified as income taxes in accordance with ASC Topic
740-10-50-19.
 
 
F-7

--------------------------------------------------------------------------------

 
 
Comprehensive Income


The Company established standards for reporting and display of comprehensive
income, its components and accumulated balances. When applicable, the Company
would disclose this information on its Statement of Stockholder’s Equity.
Comprehensive income comprises equity except those resulting from investments by
owners and distributions to owners. The Company has not had any transactions
that are required to be reported in other comprehensive income.


Basic and Diluted Net Loss Per Share


Basic loss per common share is computed by dividing net loss available to common
stockholders by the weighted average number of common shares outstanding.
Diluted net loss per common share is computed similar to basic net loss per
common share except that the denominator is increased to include the number of
additional common shares that would have been outstanding if the potential
common shares had been issued and if the additional common shares were dilutive.
As of May 31, 2012, the Company had outstanding convertible debt and warrants to
purchase common stock that were convertible into approximately 550,000 and
375,000 shares of the Company’s common stock based on a conversion price of
$0.50, respectively. These stock equivalents were anti-dilutive and have been
excluded in the diluted net loss per share computation for each period
presented.


Recent Accounting Pronouncements


The Company does not expect the adoption of recently issued accounting
pronouncements to have a significant impact on the results of its operations,
financial position or cash flow.


NOTE 3 – PENDING GOING PUBLIC TRANSACTION AND ONE-TIME DIVIDEND


On May 16, 2012, the Company’s Chief Executive Officer executed a stock purchase
agreement (the “SPA”) with Lux Digital Pictures, Inc. (“Lux”), a company that is
publicly-traded on the Over-the-Counter stock market in the United States of
America. The SPA provided for a contribution of assets by the Chief Executive
Officer, namely the WatchthisTM software. The WatchthisTM software was
previously owned by the Company and was distributed to the Chief Executive
Officer as a $83,020 one-time-dividend on May 16, 2012 in order to satisfy
certain conditions of the SPA. The SPA caused the Chief Executive Officer to
become the controlling shareholder of Lux subject to his obligation to execute a
transaction whereby the Company is acquired by Lux and becomes a wholly-owned
subsidiary of Lux by October 1, 2012. As a result of the SPA, and assuming the
transactions contemplated by the SPA occur as planned, the Company will control
Lux, thereby becoming a public company.


NOTE 4 – PROPERTY & EQUIPMENT


Property and equipment as of May 31, 2012 is detailed in the table below.
 

   
May 31, 2012
           
Computer Software
 
$
77,185
 
Computer Hardware
   
51,875
 
Signage
   
1,675
 
Total
   
130,735
 
Accumulated Depreciation
   
(21,186
)
Property and Equipment, Net
 
$
109,549
 

 
 
F-8

--------------------------------------------------------------------------------

 


NOTE 5 – OTHER ASSETS


Other assets as of May 31, 2012 are detailed in the table below.
 

   
May 31, 2012
         
Security Deposits
  $ 21,993  
Patent Deposit
    2,000  
Total Other Assets
  $ 23,993  



NOTE 6 – ACCOUNTS PAYABLE


Accounts payable and accrued expenses as of May 31, 2012 are detailed in the
table below.



   
May 31, 2012
         
Accounts Payable
  $ 700,381  
Rental Liability
    5,602  
Accrued Interest
    3,643  
Total Other Assets
  $ 709,626  



NOTE 7 – RELATED PARTY PAYABLE


The related party payable as of May 31, 2012 consists of unpaid compensation and
non-interest bearing cash advances and charges on personal credit lines made on
behalf of the Company by the Company’s Chief Executive Officer and Chief
Operating Officer. The balances owed to the Chief Executive Officer and Chief
Operating Officer are non-interest bearing, not secured and are due on demand.


NOTE 8 – FACTOR LINE OF CREDIT


On January 26, 2012 the Company executed a contract with an unrelated party (the
“Factor”) to provide financing to the Company in the form of a factoring line of
credit. The Company utilizes the factoring line of credit to take cash advances
on its accounts receivable balances prior to its customers paying the balances
owed to the Company. The Factor charges a variety of fees totaling approximately
3% of the funds advanced by the Factor. Transactions involving the Factor for
the period from inception, November 30, 2011, through May 31, 2012 are detailed
in the table below.
 
Advances From Factor
 
$
858,562
 
Fees Charged by Factor
   
25,471
 
Total
   
884,033
 
Payments Received From Customers
   
(737,233
)
Balance, May 31, 2012
 
$
146,800
 

 
 
F-9

--------------------------------------------------------------------------------

 


NOTE 9 – PROMISSORY NOTES


On December 1, 2011, the Company issued a convertible promissory note for
$100,000 to an entity controlled by the Company’s Chief Executive Officer and
Chief Operating Officer, respectively. In exchange for the issuance of the
convertible promissory note, the Company received $54,900 in cash and computer
hardware valued at $45,100. The convertible promissory note bears 4% interest,
is convertible into the Company’s common stock at a $0.50 conversion price and
matures on December 1, 2014. The Company recorded a beneficial conversion
feature of $11,213 in connection with this financing. A total of 50,000 warrants
were issued in connection with this financing. The warrants were valued at
$5,213, have a three-year term, and are exercisable at a price of $0.50.


On January 27, 2012, the Company issued a convertible promissory note for
$50,000 to an unrelated party (the “Creditor”). The convertible promissory note
bears 4% interest, is convertible into the Company’s common stock at a $0.50
conversion price and matures on January 27, 2015. The Company recorded a
beneficial conversion feature of $5,607 in connection with this financing. A
total of 25,000 warrants were issued in connection with this financing. The
warrants were valued at $2,607, have a three-year term, and are exercisable at a
price of $0.50.


On March 22, 2012, the Company issued a convertible promissory note for $125,000
to an entity controlled by the Company’s Chief Executive Officer and an
unrelated party, respectively. In exchange for the issuance of the convertible
promissory note, the Company acquired the software and sourcecode for the
WatchthisTM computer software. As a result of this transaction being completed
with an entity controlled by the Chief Executive Officer, the WatchthisTM
software and sourcecode were recorded in the Company’s books at historical cost.
Costs consisted of software development fees, domain purchase costs and legal
fees associated with patent filings. The convertible promissory note bears 4%
interest, is convertible into the Company’s common stock at a $0.50 conversion
price and matures on March 22, 2015. The Company recorded a beneficial
conversion feature of $14,017 in connection with this financing. A total of
62,500 warrants were issued in connection with this financing. The warrants were
valued at $6,517, have a three-year term, and are exercisable at a price of
$0.50.


The valuation of the stock warrants and the beneficial conversion feature
associated with each issuance of convertible promissory notes utilized valuation
inputs and related figures provided by a professional and independent valuation
firm.


The conversion feature associated with the convertible promissory notes provide
for a rate of conversion that is below market value. This conversion feature is
accounted for as a beneficial conversion feature. A beneficial conversion
feature was recorded by the Company and classified as a debt discount on the
balance sheet at the time of issuance of each convertible promissory note with a
corresponding credit to additional paid-in capital. The value is amortized over
the three-year term of the convertible promissory. The amortized value for each
period is recorded as an offset against the debt discount on the balance sheet,
classified as interest expense in the statement of operations and as accretion
of debt discount within the statement of cashflows. The following table reflects
the balance in convertible promissory notes as of May 31, 2012:


Convertible Promissory Notes, Principle Balance
 
$
275,000
 
Less: Unamortized Portion of Debt Discount
   
(40,290
)
Convertible Promissory Notes Balance, May 31, 2012
 
$
234,710
 

 
 
F-10

--------------------------------------------------------------------------------

 


Future maturities of the promissory notes, in the aggregate, are as follows for
the years ending August 31,


2012
  $ -  
2013
    -  
2014
    100,000  
Thereafter
    175,000       $ 275,000  



As of May 31, 2012, the amounts of long-term and short-term convertible
promissory notes payable are stated at contract amounts that approximate fair
value based on current interest rates available in the United States of America.


The following table summarizes the charges to interest and amortization for the
period from inception (November 30, 2011) through May 31, 2012 totaled:


Factor Fees
  $ 25,471  
Other Interest Charges
    3,310  
Interest Expense on Convertible Promissory Note
    686  
Interest Expense on Related Party Convertible Promissory Notes
    2,957  
Accretion of Debt Discount
    4,884  
 Total
  $ 37,308  

 
NOTE 10 - STOCKHOLDERS’ EQUITY
 
The Company is authorized to issue 20,000,000 shares, in aggregate, consisting
of 20,000,000 shares of common stock, $0.001 par value. The Company's
Certificate of Incorporation authorizes the Board of Directors (the "Board") to
determine the preferences, limitations and relative rights of any class or
series of Company preferred stock prior to issuance and each such class or
series must be designated with a distinguishing designation prior to issuance.
As of May 31, 2012, 10,445,000 shares of the Company’s common stock were issued
and outstanding.


The Company accounts for the issuance of equity instruments to acquire goods and
services based on the fair value of the goods and services or the fair value of
the equity instrument at the time of issuance, whichever is more reliably
measurable.


On December 1, 2011, upon organization of the Company, the initial Board issued
5,000,000 shares of common stock to its Chief Executive Officer and Chief
Operating Officer, respectively, and 300,000 shares to the Company’s Director of
Advertising Operations. Each of these common stock issuances were considered
founder’s shares.


On March 22, 2012, the Company issued 125,000 shares of common stock, valued at
$62,250, to an entity controlled by the Company’s Chief Executive Officer and an
unrelated individual in exchange for the WatchthisTM assets. The aggregate value
of the common stock and the convertible promissory note exceeded the value of
the WatchthisTM assets by $117,627. The Company accounted for this excess value
issued to the entity as a one-time dividend.


On May 24, 2012, the Company issued 20,000 shares of common stock valued at
$10,600 to a financial consultant to assist with the Company’s pending going
public transaction with Lux.
 
 
F-11

--------------------------------------------------------------------------------

 


NOTE 11 – DETACHABLE STOCK WARRANTS


The following is a summary of the Company’s stock warrant activity from
inception, November 30, 2011, through May 31, 2012:



   
Stock
Warrants
   
Weighted Average Exercise Price
                   
Exercisable – November 30, 2011
   
-
   
$
 -
 
Granted
   
137,500
   
$
0.50
 
Exercised
   
-
   
$
-
 
Forfeited/Cancelled
   
-
   
$
 -
 
Outstanding – May 31, 2012
   
137,500
   
$
0.50
 
Exercisable – May 31, 2012
   
-
   
$
0.50
 

 

Warrants Outstanding    
Warrants Exercisable
   
Range of
exercise price
 
Number
Outstanding
 
Weighted Average Remaining Contractual
Life (in years)
 
Weighted Average
Exercise Price
   
Number
Exercisable
   
Weighted Average
Exercise Price
                                        $ 0.50    
137,500
 
2.50 years
 
$
0.50
     
137,500
   
$
0.50
                                       

NOTE 12 – INCOME TAXES


The components of the provision for income tax expense (benefit) are as follows:



   
For the Period From Inception,
November 30, 2011
Through
May 31, 2012
 
Current:
     
Federal Corporate Income Tax (20%)
  $ -  
State Corporate Income Tax (13%)
    -  
Total
    -  
Deferred:
       
Federal Corporate Income Tax
    -  
State Corporate Income Tax
    -  
Less: valuation allowance
    -  
Total
    -            
Total Provision (Benefit) for Income Taxes
  $ -  

 
 
F-12

--------------------------------------------------------------------------------

 


NOTE 13 – COMMITMENTS AND CONTINGENCIES


Operating Leases


The Company rents office space in Santa Barbara, California. These facilities
house the Company’s executives, employees, consultants and its hosting and
networking facilities. The operating lease agreements generally contain renewal
options that may be exercised at the Company's discretion after the completion
of the base rental terms. In addition, many of the rental agreements provide for
regular increases to the base rental rate at specified intervals, which usually
occur on an annual basis. On May 15, 2012, the Company executed four lease
agreements to extend the lease term at its current facilities through May 15,
2014. The lessor agreed to provide the Company with an option to extend each
lease an additional two years. The following table summarizes the Company’s
future minimum lease payments under operating lease agreements for the period
from May 31, 2012 through August 31, 2012 and for the years ended August 31,
2013 and 2014, respectively:


2012
 
$
52,686
 
2013
   
180,636
 
2014
   
127,951
     
$
361,272
 



The Company recognizes lease expense on a straight-line basis over the life of
the lease agreement. Contingent rent expense is recognized as it is incurred.


Litigation
 
From time to time, the Company may be involved in ordinary litigation that will
not have a material effect on the Company’s operations or finances. The Company
is not aware of any pending or threatened litigation against the Company or the
Company’s officers and directors in their capacity as such that could have a
material impact on the Company’s operations or finances.
 
NOTE 14 – SUBSEQUENT EVENTS


In accordance with ASC Topic 855-10, the Company has analyzed its operations
subsequent to May 31, 2012 and through August 31, 2012, and has determined that
the following transactions were the only material subsequent events to disclose
in these financial statements other than the events discussed above.


During the period from May 31, 2012 through August 31, 2012, the Company’s Chief
Operating Officer provided financing to the Company of approximately $35,000.
Repayment terms associated with this financing have yet to be established.


During the period from May 31, 2012 through August 31, 2012, Lux, an entity
controlled by the Company’s Chief Executive Officer during this period, provided
financing to the Company of approximately $70,000. Repayment terms associated
with this financing have yet to be established.


During the period from May 31, 2012 through August 31, 2012, the Factor provided
additional financing to the Company of approximately $266,000. Payments to the
Factor from the Company’s customers exceeded the total value of the additional
financings. The balance owed to the Factor as of August 31, 2012 was
approximately $128,000.
 
 
F-13

--------------------------------------------------------------------------------

 
 
On June 1, 2012, the Company and the Chief Executive Officer entered into an
agreement whereby the Chief Executive Officer would be compensated for the
Company’s exclusive use of his available credit with a lender. The compensation
will be calculated based on the total advances from the lender or charges on the
credit account for verified business expenses each month (“Total Usage”). The
charge on the Total Usage will be calculated at an annualized interest rate of
5%.
 
On June 14, 2012, the Company entered into an agreement with an entity
(“Finder”) to identify potential investors in connection with the Company’s
convertible promissory note offering. The agreement provided for payment of cash
fees for successful introduction of investors to the Company equal to 10% of the
capital raised. Additionally, the Finder would receive an equity issuance of 10%
of the securities or underlying securities issued or issuable in connection with
the issuance of convertible debt or any similar financial instrument. Through
the date of these financials, the Finder has not successfully introduced the
Company to any investors.
 
On June 15, 2012, the Company awarded a consultant a total of 50,000 shares of
common stock valued at $26,500. The shares of common stock were issued with
vesting conditions such that the consultant will earn the shares of common stock
awarded to him over a six-month term.
 
On June 20, 2012, the Company issued a convertible promissory note for $50,000
to an unrelated party. The convertible promissory note bears 4% interest, is
convertible into the Company’s common stock at a $0.50 conversion price and
matures on June 20, 2015. A total of 25,000 warrants were issued in connection
with this financing. The warrants have a three-year term, are exercisable at a
price of $0.50 and include a cashless exercise option
 
On July 1, 2012, the Company executed an asset purchase agreement to acquire
certain domains, affiliate marketing contracts and advertising contracts owned
by Rightmail Marketing, LLC, a Delware limited liability company (“Rightmail”),
in exchange for a one-time issuance of 300,000 shares of common stock valued at
$159,000.
 
On July 9, 2012, the Company awarded thirteen consultants working for the
Company a total of 1,400,000 shares of common stock valued at $742,000. The
shares of common stock were issued with vesting conditions such that the
consultants will earn the shares of common stock awarded to them over a
three-year term.
 
On August 22, 2012, the Company issued a convertible promissory note for
$150,000 to an unrelated party. The convertible promissory note bears 4%
interest, is convertible into the Company’s common stock at a $0.50 conversion
price and matures on August 22, 2015. A total of 75,000 warrants were issued in
connection with this financing. The warrants have a three-year term, are
exercisable at a price of $0.50 and include a cashless exercise option.
 
On August 31, 2012, the Company issued a convertible promissory note for
$250,000 to an unrelated party. The convertible promissory note bears 4%
interest, is convertible into the Company’s common stock at a $0.50 conversion
price and matures on August 31, 2015. A total of 125,000 warrants were issued in
connection with this financing. The warrants have a three-year term, are
exercisable at a price of $0.50 and include a cashless exercise option
 
On August 31, 2012, the Company and StreamTrack Media, Inc. (“StreamTrack”), a
subsidiary of Lux, executed an asset purchase agreement whereby StreamTrack
acquired substantially all of the assets and liabilities of the Company.
 
 
F-14

--------------------------------------------------------------------------------